            Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 1 of 34
EXHIBIT A                                                                                     US007088854B2


(12) United States Patent                                                  (10) Patent No.:                  US 7,088,854 B2
       Cotman et al.                                                       (45) Date of Patent:                         Aug. 8, 2006
(54) METHOD AND APPARATUS FOR                                                  6,628,823 B1      9/2003 Holm ......................... 382,162
        GENERATING SPECIAL-PURPOSE IMAGE                                       6,718,054 B1 * 4/2004 Lorigo et al. ..             ... 38.2/128
        ANALYSIS ALGORTHMS                                                     6,813,373 B1 * 1 1/2004 Suri et al. ......         ... 38.2/128
                                                                               6,993,185 B1* 1/2006 Guo et al. .....              ... 382, 176
 76                                                                      2001/0009590 A1*        7, 2001 Holm ...............     ... 382,162
(76) Inventors: arlytheyA 9.                                 Springs     2002/0186882 A1* 12/2002 Cotman et al. ............. 382,165
                     Charles F. Chubb, 2 Owen Ct. Irvine,               * cited by examiner
                     CA (US) 926.12; Yoshiyuki Inagaki,
                     3303 Palo Verde Rd., Irvine, CA (US)               Primary Examiner Amir Alavi
                     92612; Brian Cummings, 4 Murasaki,                 (74) Attorney, Agent, or Firm—Dalina Law Group P.C.
                     Irvine, CA (US)
                      rvine, CA (US) 92612                              (57)                      ABSTRACT
(*) Notice:          Subject to any disclaimer, the term of this
                     patent is extended or adjusted under 35            One embodiment of the invention provides a process and
                     U.S.C. 154(b) by 393 days.                         related apparatus for obtaining quantitative data about a
                                                                        2-dimensional, 3-dimensional image, or other dimensional
(21) Appl. No.: 10/134,157                                              image. For example, the invention is capable of classifying
       1-1.                                                             and counting the number of entities an image contains. Each
(22) Filed:          Apr. 25, 2002                                      entity comprises an entity, structure, or some other type of
(65)                    Prior Publication Data                          identifiable portion of the image having definable charac
                                                                        teristics. The entities located within an image may have a
        US 20O2/O186882 A1            Dec. 12, 2002                     different shape, color, texture, or other definable character
                                                                        istic, but still belong to the same classification. In other
                Related U.S. Application Data                           instances, entities comprising a similar color, and texture
(60) Provisional application No. 60/286,897, filed on Apr.              may be classified as one type while entities comprising a
        25, 2001.                                                       different color, and texture may be classified as another type.
                                                                        An image may contain multiple entities and each entity may
(51) Int. Cl.                                                           belong to a different class. Thus, the system embodying the
        G06K 9/00               (2006.01)                               invention may quantify image data according to a set of
        G06K 9/62               (2006.01)                               changing criteria and derive one or more classifications for
(52) U.S. Cl. ....................................... 382/165.382/224   the
                                                                        the ent1t1es
                                                                            entities 1nin the 1mage. Once
                                                                                          the image. Once the
                                                                                                          the 1mage
                                                                                                              image data
                                                                                                                    data is1s class1 fied,
                                                                                                                              classified
(58) Field of Classification Search       382/128                       the total number of entities in the image is calculated and
              382/162. 164, 165 73.181197 224 22s.                      presented to the user. Put simply, embodiments of the
                  382,305. 358/55 523 s 530. 345589. 503.               invention provides a way for a computer to determine what
                         s          s 345,653 654 664 665               kind of entities (e.g., entities) are in an image and counts the
        See application file for complete search histo s                total number of entities that can be visually identified in the
             pp                      p                ry.               image. Another aspect of the invention is that the informa
(56)                    References Cited                                t1On ult11Zed during a tra1n1ng
                                                                               ilized during         ining pprocess mayy bbe Storedd an
                                                                                                                                     and
                                                                        applied across different images.
                 U.S. PATENT DOCUMENTS
       6,480,627 B1 * 1 1/2002 Mathias et al. ............. 382,224                     27 Claims, 15 Drawing Sheets



                                                 RAAE
                                                  AAASE




                                                   (E.g.
                                               NaF·GY
                                                 DATABASE}
     Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 2 of 34
EXHIBIT A
U.S. Patent        Aug. 8, 2006       Sheet 1 of 15     US 7,088,854 B2




                                  IMAGE 100               Figure 1
     Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 3 of 34
EXHIBIT A
U.S. Patent              Aug. 8, 2006   Sheet 2 of 15            US 7,088,854 B2




                                                                      Figure 2
              OBAN MAGE
              DATAHAWINGA
                PLURALY
              OF CHROMATIC
               DATA POINTS



            OPTIONALLY OBTAN :
              SAMPLES      OF
                USERINPUT                         GENERATE ARESULT:
                                                    COMPRESINGAN        207
                                                  APPROXEMATON OF
                                                  THE TOTAL NUMBER
               USEEWOLVING                        OF ENTIES IN HE
               ALGORTHMTO                                MAGE
             IDENTIFY WHICH OF
             THE PLURALITY OF
             CHROMATICDATA
            PONTS COMPRSEAN




              PRESENT THE
            DENFEDENTITY OR
             ENITES TO THE
                USERFOR
              VERIFICATION




                 COMMT
                 PRODUCT
                ALGORTHM




            OBTAIN ADDITIONAL -
            IMAGE DATA AND USE
                COMMITTED
               AGORTHMO
             CLASSIFY ENTITES
                WTN THE
             ADOONAMAGE
     Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 4 of 34
EXHIBIT A
U.S. Patent          Aug. 8, 2006          Sheet 3 of 15    US 7,088,854 B2




                                                           Figure 3
              OBTAINING A PROBABILITY
               HAT SOME OR ALL OF THE        30
            CHROMACDAAPOINTS THAT
             MAKE UPTHE IMAGE BELONG .
                  TO ONE OR MORE
                   PXEL CLASSES




              ASSIGN CHROMATIC DATA
                POINTS TO ACERTAIN
               PXEL CLASS BASED ON
                   PROBABILITY




                                                           Figure 4


               GROUP CHROMATICAA              400
                POINTS INTO SPAALLY
                 CONNECTE SUBSETS




               APPLY AFUNCTON TO THE
                SPAALLY CONNECTED             402
              SUBSET THAT DETERMINES AL
               FORM CHARACTERISTIC OF S:
              THE SPATIALLY CONNECTED
                       SUBSET
     Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 5 of 34
EXHIBIT A
U.S. Patent                 Aug. 8, 2006         Sheet 4 of 15                      US 7,088,854 B2




                                 500
             OBAN
            MAGE DATA                                               PRESENT        ^-
                                                           CLASSIFICATION TO             512
                                                          USER FOR AFFERMATION 1
                                                          As TO THE WERACTY OF
                                                           THE CLASSIFICATION
                                             Feedback
                                                  513
                                                           s -- 4   -   >      {
        oNTIFY WHICH OF     3.     502
       THE CHROMATIC DATA                                   PASSA SUBSET OF
       POINTS COMPRISE AN i.                               THE CLASSIFICATION :         514
              NY                                            DAATO A NEURA
                                                           NWORK CLASSIFR




           GROUPHE                                           DERVE A SET OF
         CHROMATICDATA                 504                 RELATIVE HARMONIC             516
        PONTS INTO ONE OR                                   AMPITUDES FROM is
         MORESPATALY                                      SPATALY CONNECTE
       CONNECTED SUBSETS                                       SUBSETS

                                                           -




      DETERMINEAPLURALITY:
                                                        SUBMIT RELATIVE HARMONIC
                                       506                AMPUESTONERAL
       OF CHARACTERSTICS                                            NWORK
       ABOUTEACH OF THE 1.
      SPATIALLY CONNECTED
            SUBSETS




                                                          THE NEURAL NETWORK,
                                                         UTIZESTSTRAINING TO
              PASS                                       CASSFY THE SPATALY
                                   58                   CONNECTED SUBSETSUSING                 520
       CHARACTERISTICSTO                                   SHAPE INFORMATION
         CLASSIFICAON
           ENGINE FOR                                    PROVIDEosY THE SET OF
           PROCESSING                                      RELATIVE HARMONIC
                                                              AMPLUDES




       THE CLASSIFICATION                                 PRESENRSUS OF
       ENGINETILIZES THE                                   NEURAL NETWORK
       CHARACTERISTICSTO               50
                                                           CASSIFICAONTO
      CLASSFYEACH OF THE                                      USER FOR
      SPATALY CONNECED                                       WERFCATION
         SUBSETS INTO A
         CLASSIFICATION


                                                                OCKEWOWING              523
                                                               ALGORTHMFOR
                                                               SUSECUENTSE
      Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 6 of 34
EXHIBIT A
U.S. Patent                Aug. 8, 2006           Sheet 5 of 15         US 7,088,854 B2




                                                                        Figure 6

                                                   SELECT
                                                  USERMODE




       602          AUTOMATED       .                             614
                    USER MODE OR;                                       INDEPENDENT
                     STANDARD           :                                USERMODE
                       MODE




       604           PREED              -                         616   CAPTURE NEW
                                                                        MAGE OR LOADE
                     COLORZOO                                            IMAGE SET
    ------------      DATABASE


       606                                                        618
                        LOAD                                            DEFINE COLOR
                     PREDEFINED                                           ZOO AND
    low---as-a-m-   "OBJECZOO"                                           OBJECT ZOO




        608         SELECT SET OF                                 620      STORE       :
                       IMAGES                                             PRODUCT
                     TO PROCESS                                          AGORTHM




        610           PROCESS
                      IMAGE(S)



                                  612
                                              DATA STORAGE



                                            ---------
     Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 7 of 34
EXHIBIT A
U.S. Patent         Aug. 8, 2006         Sheet 6 of 15                 US 7,088,854 B2




                                                                 Figure 7


                                                INTERACTIVE TRAINING
             STANDARD MODE                             MODE
                  700                                    704




                               INDEPENDENT USER
                                     MODE
                                        702




                                   SYSTEM 720
      Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 8 of 34
EXHIBIT A
U.S. Patent         Aug. 8, 2006            Sheet 7 Of 15                 US 7,088,854 B2




                     CAPTURE OR LOAD
                        MAGE DATA                      SERSEECS RE
                                                      EXISINGPXE ZOO




                                                     COMPUTE POSEROR
        PIXEL                                       PXELCASS PROBABELY
   CLASSFICATION                                        STRIBUTONFOR
       STAGE                                             EACH PIXEL
         A
                                 PXEZOO
                                  ATABASE

                                                      SRTPXES INTO
                                                       PEXEL CLASSES




                                                   PARTIONIMAGE PXELS
                                                    NO"BOBS" BASED ON
                                                        PXE CASS




        ENTTY                                         COMPUT "bos"
    CASSIFICATION                                           EASURES
       SAGE 3




                      ENY Zoo
                      DATABASE                       USEBAYESTHEOREM
                                                     OASSIGNEACH "BLOB'
                                                      OANENTITY CASS




                                                     OUTPUT CLASSIFIED
                                                           MAGE
      Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 9 of 34
EXHIBIT A
U.S. Patent                  Aug. 8, 2006                Sheet 8 of 15                       US 7,088,854 B2

                     900                                          902     910                Figure 9
           CAPTURE OR                     USER SELECTS                     PrSENTUSERWTH
           LOAD MAGE                      SAMPLES FROM                      CLASSIFE      MAGE
                                         EACH PIXECASS

                                                                                F CORRECT, THEN
                                      CONDITIONAL PXE
                                     CLASSOSTRBUTIONS
                  PXELZOO                 ARE COMPUTE
                  DATABASE
                                                                               USERENDICATES
                                           COMPUTEPOSTEROR                        CORRECT
                                         PXEL CLASS PROBABY                   CLASSIFICATION ON
                                          oSTREBUTION FOREACH               SUBSET OF MISCLASSED
                                                 PXE
                                                                                    PXELS



                                         SORPXES INTO                               MODIFY
                                         MOSTLKEYPXE                        CONDITIONAL PIXEL
                                             CLASS                               DISTRIEUTONS



    PXE ZOO A                                                              918
                                                                                         STORE PXEL
                                                                                          ZOODATA
     ENTYZOO 3                                                      922

     920
                                                 COMPUTE's OB
       PARTITION MAGE PXELS INTO                   MEASURES
         "BLOBS BASED ON PIXEL                                                  PRESENUSER WH
                    CLASS                                                        CLASSIFIEDMAGE

                                             PRESENT "BLOBS TO USER
                                                 FOR USER-BASED
                                                 CLASSIFICATION                  F CORRECT, THEN
                             924
                                              FOREACHENTITY CLASS,
                                                 USERIDENTIFIES
                 NTTY2CO                         RPRESENATV
                 DATABASE                           EXAMPLES
                              926                                                 USER NOCATES
                                                                                      CORRECT
           919                                                                   CLASSIFICATION ON
                                              COMPUTE PROWSONAL                      SUBSE OF
                                            ENTY CASSEFINIONS                    MSCLASSE     BOBS
                                               BASED ONEXAMPLES
                             928


                                                 SEBAYES HEOREM
                                               TO ASSIGNEACH"BLOB"
                                                 TO ANENTITY CLASS
                                   930

                                                                           936
                                                                                         STOREENTTYZOO
     Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 10 of 34
EXHIBIT A
U.S. Patent                                             US 7,088,854 B2




     Opa n61-J
     Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 11 of 34
EXHIBIT A
U.S. Patent                   Aug. 8, 2006                Sheet 10 of 15                    US 7,088,854 B2




                                                                                            Figure 11
                                USERNPUT
                                   1106




       RAWMAGE                                                                     NEURAL
                                                       CLASSIFICATION             NETWORK
       DATABASE                                       OF COLOR CLASS               ENGINE
                                                              1108                    12




        DATABASE
           (E.G.          .
    NEUROPATHOLOGY
       DATABASE)
                                                                                             ADDITIONAL
                                                                                              MODULES 1
                                                                                              ENGINES
                                    Prior                                                       1114
                                PROBABILITIES
                                    1105



        DATABASE
            120

    (E.G., ECCENTRICITY                            MAGE
     TEXTURE, RADIUS),                          PROCESSING
           ETC.                                 APPLICATION
                                                   102




                                            CLASSIFIED IMAGE         # OF ENTITIS in         SPATALY
                                                    110                SPATIALLY
                                                                       CONNECTED             CNNESTED
                                                                      SUBSETS (e.g.,        CASSIFICAON
                                                                         BLOBS)
                                                                           1116
     Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 12 of 34
EXHIBIT A
U.S. Patent         Aug. 8, 2006   Sheet 11 of 15       US 7,088,854 B2




                                                             1200




                   Figure 12 Original image




                                                          - 1300




            Figure 13 Reconstructed outline (k = 10)
     Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 13 of 34
EXHIBIT A
U.S. Patent         Aug. 8, 2006   Sheet 12 of 15       US 7,088,854 B2




                                                               400




         Figure 14 Reconstructed outline (K= 20)
                                                        -




         Figure 15 Reconstructed outline (k = 30)
     Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 14 of 34
EXHIBIT A
U.S. Patent         Aug. 8, 2006   Sheet 13 of 15         US 7,088,854 B2




                                                    (CO




   Figure 16 Thresholded image of a single plaque sample




      " -
     Figure 17 Relative Fourier descriptors of Figure 16
     Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 15 of 34
EXHIBIT A
U.S. Patent         Aug. 8, 2006   Sheet 14 of 15       US 7,088,854 B2




                                                         3OC)




   Figure 18 Thresholded image of a double plaque sample




      'l-
     Figure 19 Relative Fourier descriptors of Figure 18
     Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 16 of 34
EXHIBIT A
U.S. Patent         Aug. 8, 2006   Sheet 15 of 15       US 7,088,854 B2




                                                      2OOO




   Figure 20 Thresholded image of a triple plaque sample




         "... —
    Figure 21, Relative Fourier descriptors of Figure 20
         Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 17 of 34
EXHIBIT A
                                                    US 7,088,854 B2
                              1.                                                                2
       METHOD AND APPARATUS FOR                                   entity type. As a result, there is a need for an image
    GENERATING SPECIAL-PURPOSE IMAGE                              classification system that can incorporate such expertise and
          ANALYSIS ALGORITHMS                                     give others the opportunity to benefit from it. For instance,
                                                                  while a histologist may have the patience to count a few
   This application claims the benefit of U.S. Provisional 5 given entities, he or she will usually do so only to a limited
Patent Application Ser. No. 60/286.897, filed on Apr. 25. degree due to time and cost. Thus the scientific field has been
2001 and entitled “METHOD AND APPARATUS FOR                       dominated by illustrating findings with a few select captured
PERFORMING THE EXPERT QUANTIFICATION OF images resulting in overly qualitative conclusions. When
IMAGE DATA.                                                       image classification is utilized to support a particular find
                                                               10 ing, it is typically done so in areas where the fields are not
                FIELD OF THE INVENTION                            particularly crowded or where the entities of interest in an
                                                                  image are rarely represented. Counting the number of enti
    This invention relates to the field of computer software or ties in a crowded image has been impractical. Similarly the
hardware. More specifically, the invention relates to a counting of entities requiring searching over many fields is
method and apparatus for generating special-purpose image 15 impractical. There is another key issue however in terms of
analysis algorithms based on the expert classification of consistency of entity assignment among viewers, whether
image data.                                                       they be inexperienced or professional. Entities often have
    Portions of the disclosure of this patent document contain different features and diverse forms despite the fact they
material that is subject to copyright protection. The copy belong to the same entity class. In many cases even the
right owner has no objection to the facsimile reproduction 20 professional has their own distinct classification criteria that
by anyone of the patent document or the patent disclosure as are not clearly defined, giving rise to inconsistent results
it appears in the Patent and Trademark Office file or records, across studies. The labor, monotony, and expertise required
but otherwise reserves all copyrights whatsoever.                 for the task often precludes investigation into avenues that
                                                                  may have significant merit, but that are exceedingly difficult
                     BACKGROUND                                25   to perform.
                                                                     Due to the problems associated with quantifying image
   The ability to differentiate between a series of one or more   data, there is a need for an improved technology that aids the
objects comes naturally to human beings. A 5-year old with        process of obtaining quantitative data from images such as
a set of building blocks can separate the blocks according to     scientific samples. Such a technology has the potential to
size, color, texture, and many other discernible characteris- 30  provide scientists and other users with important insights
tics. Most children can even add more categories to the           into the progression of many different diseases as well as the
classification scheme as new qualities appear. For example,       identification of distinguishing features among diseases.
as the building blocks age, the surface of the building blocks    Likewise, chemists or materials scientists may discover new
may fade. If new blocks are introduced to the child, the child    processes or improve compounds when aided in the classi
can easily tell the difference between the new blocks and the 35  fication and quantification of their unique images.
old blocks. Current computer systems, however, find such             Some examples of current image quantification tech
tasks enormously difficult. Existing systems for classifying      niques and the problems associated with these techniques
objects contained within an image are inherently limited and      will now be discussed so as to provide the reader with an
cannot, for example, effectively identify how many objects        understanding of the need for an improved solution. Image
of a particular type exist in an image. The limitations of 40     Pro Plus, a software package for processing biological
existing technologies become increasingly evident when            images, nicely exemplifies the standard approach to classi
complex images are to be processed. For example, when the         fication. Image Pro PlusTM, is an example of a current system
characteristics that distinguish one entity from another are      that provides a mechanism for counting, measuring, and/or
subtle and vary from entity to entity, existing computer          classifying entities in digital images. Image Pro Plus pro
systems become unable to accurately classify entities in an 45    vides the user with several methods for classifying pixels in
image as belonging to a certain type.                             terms of their colors. Image Pro Plus provides a mechanism
   There are many uses for an improved system that can            for classifying entities in an image based on their morphol
reliably quantify entities across multiple sets of image data.    ogy, but the system is difficult to use and does not “learn'
For instance, scientists, laboratory technicians, doctors, and    how to improve its analytical skill over time. To classify the
other professionals have a need for a technology that enables 50  pixels in an image, the Image Pro Plus user must first interact
the extraction of quantitative information from an image.         with the application to define different pixel classes. For
Accurately counting the number of entities in an image            example, in the “color cube based dialog Image Pro Plus
requires that the person performing the count understand the      divides the set of possible pixel colors into a cube, where a
various forms and nuances associated with the types of color corresponds to a point (r. g. b) in the cube with red,
entity being counted. A pathologist may be able to look at a 55 green and blue intensities r, g and b. The user defines as
particular red blood cell sample and approximate how many many distinct pixel classes as he/she wishes. For each class,
red blood cells are in that sample. A research biologist may the user uses an eyedropper tool to select the colors he/she
need to quantify the number of entities present in a histo wants to include in the class. When all classes have been
logical brain section for purposes of an experiment, but be defined. Image Pro Plus displays an image in which pixels
prevented from doing so by the lack of time or expertise 60 are partitioned into the appropriate pixel classes. If a given
required to manually perform such an analysis. Similarly, a color has been included in two different classes, pixels of
materials scientist may want to count the number of carbon that color get assigned to whichever class was defined first.
fibers within a cross section of a structural support but be         What Image Pro Plus and other current systems lack is the
prevented from doing so due to the large number of carbon ability to embody the knowledge of the trained histologist
fibers in the structural support.                              65 within a general tool that can be used to automate the
   Current systems do not have a mechanism for incorpo classification of pixels and/or entities across a broad range of
rating the expertise of people skilled at identifying a certain images. The importance of such a general tool lies in its
          Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 18 of 34
EXHIBIT A
                                                     US 7,088,854 B2
                               3                                                                      4
potential to standardize the classification of histological                Obtaining quantitative data from histological sections in
structures across an entire biomedical field or Subfield (e.g.,         the study of dementias such as Alzheimer's Disease is
the subfield focusing on Alzheimer's Disease). In addition,             crucial in understanding disease progression. However, due
these same issues also hinder classification of image data in           to the tedium of the manual counting task, systematic,
other scientific disciplines as well (e.g. materials Science,           large-scale counts are rarely obtained. If a tissue sample
chemistry, etc. . . . ).                                                taken from a patient having Alzheimer's disease is evalu
   Thus, there is a need for a system that improves upon the            ated, the system can identify tangles stained with reagents
existing methodologies and systems for classifying image                directed against tau as well as plaques stained for Beta
data. Such an improved system will now be described in                  Amyloid. Once these entities are identified, the system may
detail.
                                                                   10   count the number of tangles and plaques that are present in
                                                                        the image. Presently, the pathological diagnosis of Alzhe
            SUMMARY OF THE INVENTION
                                                                        imer's disease is based primarily on the presence or absence
                                                                        of plaques and tangles, but not on their absolute numbers
                                                                        because of the difficulties inherent in the quantification of
   An embodiment of the present invention comprises a              15   these lesions and because of time constraints. A reproducible
method and apparatus for generating special-purpose image               method of quantifying plaques and tangles across labs would
analysis algorithms based on the expert classification of               allow more stringent classification standards. The problem
image data. One embodiment of the invention provides a                  of identifying cells in histological preparations has a long
process and related apparatus for obtaining quantitative data           history in computer image processing. However, most
about a 2-dimensional, 3-dimensional image, or other                    researches have been focused on distinguishing cells from
dimensional image. For example, the invention is capable of             non-cells. Thus, there is a specific need in addition to the
classifying and counting the various different types of enti            generalized need described above to have a program that can
ties an image contains. Each entity comprises an object,                perform image processing in a way that can aid Alzheimer's
structure, or some other type of identifiable portion of the            research and/or any other scientific investigation that can
image having definable characteristics (e.g., texture, shape,      25   utilize images.
color, etc. . . . ). The entities located within an image may
have a different shape, color, texture, or other definable                        DESCRIPTION OF THE DRAWINGS
characteristic, but still belong to the same classification. In
other instances, entities comprising a similar color, and                 FIG. 1 is a block diagram that illustrates the classification
texture may be classified as one type while entities com           30   of a plurality of different entities with an image.
prising a different color, and texture may be classified as               FIG. 2 illustrates a high-level view of the process used to
another type. An image may contain multiple entities, and               evaluate image data to generate an algorithm based on
each entity may belong to a different class. Thus, the system           feedback from a user that is capable of deriving quantitative
embodying the invention may quantify image data according               information about entities within the image.
to a set of changing criteria and derive one or more classi        35     FIG. 3 illustrates a high-level view of the additional
fications for the entities in the image. Once the image data            process step utilized during evaluation of image data in
is classified, the total number of each class of entity in the          accordance with one embodiment of the invention.
image may be calculated and presented to the user. Put                    FIG. 4 illustrates a high-level view of the additional
simply, the invention provides a way for a computer to                  process step utilized during evaluation of image data in
determine what kinds of entities are in an image and               40   accordance with one embodiment of the invention.
optionally count the total number of each class of entities               FIG. 5 illustrates a high-level view of the methodology for
that can be visually identified in the image. In one embodi             processing image data using a neural network engine in
ment of the invention, the system is trained to perform Such            accordance with one embodiment of the invention.
analysis by a user skilled at the identification of a particular          FIG. 6 illustrates the process of selecting and initiating a
object and/or entity. Once the system has been trained to          45   user mode in accordance with one embodiment of the
master the classification process, the expertise gained during          invention.
that training can be saved for Subsequent usage by the same               FIG. 7 comprises a block diagram illustrating the various
or a different user.                                                    user modes in accordance with an embodiment of the
   Some examples of the type of entity embodiments the                  invention.
invention may be configured to recognize include biological        50
                                                                          FIG. 8 illustrates the processing steps performed when the
entities contained within histological sections, or physical            system is in automated user mode in accordance with one
entities in a material sample. Such biological entities may             embodiment of the invention.
comprise any type of generalized cellular or non-cellular                 FIG. 9 illustrates the processes associated with the inde
structure and the invention provides a mechanism for iden               pendent user mode in accordance with one embodiment of
tifying and classifying different types of biological entities     55
                                                                        the invention.
in a tissue section. For instance, the invention can evaluate
stained tissue sections prepared by immunocytochemical                    FIG. 10 illustrates a general hardware environment that
and related techniques and determine what types of entities             may be utilized to implement an embodiment of the inven
                                                                        tion.
are contained in the tissue section and how many of those
entities are present. Thus, a neuropathologist may utilize         60     FIG. 11 illustrates the components incorporated within the
embodiments of the invention to classify and count the                  system in accordance with one embodiment of the invention.
number of histological entities present in a digitized repre              FIG. 12 illustrates an original image to be processed in
sentation of a biological tissue section. However, the reader           accordance with one embodiment of the invention.
should note that the invention that will now be discussed                 FIG. 13 illustrates a reconstructed outline of the original
herein is not limited to the realm of biological images alone.     65   image in accordance with one embodiment of the invention.
The system provides a mechanism for identifying any type                  FIG. 14 illustrates a reconstructed outline of the original
of entity across any set of image data.                                 image in accordance with one embodiment of the invention.
         Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 19 of 34
EXHIBIT A
                                                     US 7,088,854 B2
                             5                                                                          6
  FIG. 15 illustrates a reconstructed outline of the original           invention, the total number of entities in the image may be
image in accordance with one embodiment of the invention.               calculated and presented to the user. Put simply, the inven
  FIG. 16 illustrates a threshold image of a single entity              tion provides a way for a user to generate a product
example in accordance with one embodiment of the inven                  algorithm that can be used to determine what kinds of
tion.                                                                   entities are in an image and count the total number of entities
   FIG. 17 illustrates the relative Fourier descriptors of the          that can be visually identified in the image.
example single entity (e.g., plaques).                                     In one embodiment of the invention the system utilizes of
   FIG. 18 illustrates a threshold image a double entity (e.g.,         a set of evolving algorithms (e.g., Bayes' Theorem, a neural
biological entity Such as plaques) in accordance with one               network, or any other image classification algorithm) to
embodiment of the invention.                                       10   evaluate image data. The system may utilize any one of the
  FIG. 19 illustrates the relative Fourier descriptors of the           evolving algorithms to evaluate different features of the
example double entity in accordance with one embodiment                 image and may execute multiple iterations of each algo
of the invention.                                                       rithm. For instance, the user interacts with the system to
   FIG. 20 illustrates a threshold image a triple entity (e.g.,         generate a product algorithm comprising two processing
biological entity Such as plaques) in accordance with one          15   stages. A first stage of processing, for example, may classify
embodiment of the invention.                                            image databased on color and/or texture, and a second stage
  FIG. 21 illustrates the relative Fourier descriptors of the           of processing may then evaluate parts of the image based on
example triple entity in accordance with one embodiment of              shape. The use of the invention to evolve a product algo
the invention.                                                          rithm may require one or more iterations in which the system
                                                                        uses input from the user to refine its model of (i) the different
                 DETAILED DESCRIPTION                                   classes of material composing entities in the image, and (ii)
                                                                        the different classes of entities occurring in the image. User
   A method and apparatus for generating special-purpose                input during the evaluation can modify the evolving product
image analysis algorithms based on the expert quantification            algorithm. For example, user input may be used by the
of image data is described. In the following description           25   system to change the parameters defining a certain class of
numerous specific details are set forth in order to provide a           entities thereby enabling the mechanism to evolve. Once an
more thorough understanding of the present invention. It                acceptable scheme has evolved (e.g., the probabilities and/or
will be apparent, however, to one skilled in the art, that              neural network analysis consistently classifies different enti
embodiments of the present invention may be practiced                   ties correctly), the evolving algorithm may be locked in
without these specific details. In other instances, well-known     30   place to yield a first product algorithm. Then a daughter
features have not been described in detail so as not to                 algorithm allowed to further evolve. Once an evolving
obscure the invention.                                                  algorithm is locked in place it may be referred to as a product
   The invention may be implemented in a hardware device                algorithm that can be stored for Subsequent usage by the
and/or Software form and may, for example, comprise com                 same or a different user and applied to additional image sets
puter readable program code tangibly embodied in a com             35   for purposes of analysis.
puter readable medium such as a processor, or memory                       Some examples of the type of entities product algorithms
coupled to the processor. In other instances, the invention             configured in accordance with embodiments of the invention
executes in memory Such as a hard disk, floppy disk, and/or             may be trained to recognize include biological entities
or any other form of memory capable of storing computer                 contained within histological sections. Such biological enti
readable program code. An embodiment of the invention              40   ties may include any type of generalized cellular or non
contemplates the use of multiple computers to process image             cellular structure, and the invention provides a mechanism
data and the invention may store or capture data image data             for producing product algorithms capable of identifying and
in multiple locations accessible via a network.                         classifying different types of biological entities in a tissue
                                                                        section according to various different criteria. For instance,
System Overview:                                                   45   the invention can be used to generate one or more product
   One embodiment of the invention provides a process and               algorithms to evaluate stained tissue sections prepared by
related apparatus for obtaining quantitative data about a               immunocytochemical and related techniques and determine
2-dimensional, 3-dimensional image, or other dimensional                what types of entities are contained in the tissue section and
image. For example, the invention can be used to produce a              how many of those entities are present. Thus, a neuro
product algorithm capable of classifying and counting the          50   pathologist may utilize embodiments of the invention to
numbers of different types of entities an image contains in             generate product algorithms to classify and count the num
accordance with the judgment of the user. Each entity may               ber of histological entities present in any digitized repre
comprise an object, structure, or some other type of identi             sentation of a biological tissue section. For instance, if a
fiable portion of the image having definable characteristics            tissue sample taken from a patient having Alzheimer's
(e.g., a texture, shape, size, color, density, etc. . . . ). The   55   disease is evaluated, the system can be used to generate a
entities located within an image may have a different shape,            product algorithm to identify tangles stained with reagents
color, texture, or other definable characteristic, but still            against tau as well as plaques stained for Beta-Amyloid.
belong to the same classification. In other instances, entities         Once these entities are identified, the system may count the
comprising a similar color, and texture may be classified as            number of tangles and plaques that are present in the image.
one type while entities comprising a different color, and          60      It is important to note that the illustrations provided here
texture may be classified as another type. An image may                 are for exemplary purposes and the process utilized to
contain multiple entities, and each entity may belong to a              quantify image data also has applications in arenas other
different class. The system embodying the invention may be              than the identification of biological entities. The invention is
used to produce many different product algorithms, which                not limited solely to the quantification of histological
may be used to classify image data according to different          65   samples and is intended to have applications for analyzing
criteria. Once the image data is classified using a particular          other types of images. Thus, users may also utilize the
product algorithm generated using an embodiment of the                  process described herein to generate product algorithms to
         Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 20 of 34
EXHIBIT A
                                                     US 7,088,854 B2
                               7                                                                      8
evaluate any type of digitized image and classify any of the            of any resolution. True-color (24-bit) is used in one embodi
entities in that image that have definable characteristics.             ment of the invention, since this provides a significant range
These characteristics may change over time as the system                of colors to evaluate. The invention is not limited, however,
and the user learns more about the structures being analyzed.           to the use of true-color and can process many different types
Example Image Classification:                                           of image data (e.g., black and white, grayscale, or color of
   FIG. 1 is a block diagram that illustrates the classification        arbitrary spectral dimension and of any bit depth).
of a plurality of different entities with an image. Referring              Once the image acquisition device captures the image
now to FIG. 1 for example, a representation of an image 100             data, the captured image data is provided to the system
comprising a group of entities 101-107 is shown. Embodi                 where it is stored in memory or otherwise held for subse
ments of the invention provide a mechanism for producing
                                                                   10   quent processing. Any computer readable medium capable
a product algorithm to classify and identify the entities               of storing digital or analog data may be adapted to hold the
contained within the image. The mechanism embodying                     captured image data. In one embodiment of the invention
aspects of the invention may take the form of computer                  each chromatic data point represents a pixel or some other
Software, and the process or methodology captured for                   Subset of the image data having an associated color value
performing such classification can be utilized by multiple         15   (e.g., RGB, CMYK, PMS, PantoneTM, or any other definable
instances of such computer software. Each entity 101-107                color space). Each pixel may be a single dot or a series of
represents a portion of a digitized image that has one or more          interconnected dots (e.g., NTSC, PAL, etc. . . . ). The image
definable characteristics. Entity 101 may represent a cellular          may have millions of different chromatic data points. How
or non-cellular entity, a tangible object, a person, thing, or a        ever, one or more of the chromatic data points may have an
representation of a tangible object (e.g., a radar image of a           identical or similar range of values. For instance, the image
particular airplane), person, or thing. Entity 101, has at least        may have two pixels that contain the same or similar RGB
one characteristic and may, for example, be associated with             values. Each image contains one or more entities comprised
the characteristics A, B, and C. Entity 102 may be associated           of a plurality of chromatic data points. The entities are visual
with the characteristics D, E, and F. Entity 103 may be                 representations of structures, objects, or other portions of the
associated with the characteristics G, H, and I. Entity 104
                                                                   25   image having definable characteristic that may be identified
may have a set of characteristics similar to entity 103.                via the process of image quantification described herein.
Entities 105 and 107 are associated with characteristics                   Once the image is acquired the system begins to evaluate
similar to those associated with entity 102. Entity 106 is              the image data to determine what portions of the image can
associated with characteristics J, K, and L. In one embodi              be classified as certain entities. The initial evaluation may or
ment of the invention, structures that have similar charac
                                                                   30   may not involve user input (e.g., step 201). However, if user
teristics are placed into the same class. Thus, entities 103            input is provided the system utilizes such input to aid the
and 104 may belong to class 1 and entities 102, 107, and                process of entity identification. In one embodiment of the
105, for example, may be assigned to class 2. Since entities            invention, the system provides an initial guess as to which
101 and 106 each have different characteristics, they are               of the plurality of chromatic data points comprise an entity
each assigned to their own class. Once the entities in an
                                                                   35   (e.g., step 202). There are multiple mechanisms by which the
image are classified, the process utilized to make Such a               identification process of step 202 may occur. For example,
determination may be stored in the form of a product                    the system may analyze the image to determine the number
algorithm (e.g., an instance of the evolving algorithm) and             of pixels that fall within a color range (e.g., tolerance level).
                                                                        The tolerance or threshold that is utilized can be determined
the system may use that algorithm to count the number of           40   by the user or by the system. Embodiments of the invention
entities in each class.
   Overlapping entities (e.g., 103 and 104) are counted in              allow the user to select an area of the image that contains an
accordance with one embodiment of the invention as sepa                 entity to be counted or classified. The selected area can be
rate structures. Class 1, for example, has a count 120 of two           referred to as a sample set of chromatic data points. The user
entities and class 2 has a count 121 of three entities. The             may, for example, select a single chromatic data point or a
remaining classes each have one entity. Thus, class 3 has a
                                                                   45   set of chromatic data points that comprises the entity or set
count 122 of one entity and class 4 has a count 123 of one              of entities targeted for classification. The system then ana
entity. Once the entities are classified by an embodiment of            lyzes the sample set of chromatic data points identified by
the invention, a total count of the number of each type of              the user and uses the results of the analysis as a basis for
entity can be performed. The process for making Such entity             identifying which parts of the image may contain an entity.
classifications will now be discussed in more detail.
                                                                   50      In other instances the user may identify which portions of
                                                                        the image are background. The system then uses that iden
High-level Process Flow:                                                tification to approximate which chromatic data points are
   FIG. 2 illustrates a high-level view of the process used to          background and which may be entities. The system may also
evaluate image data to generate an algorithm based on                   be configured to guess which parts of the image are back
feedback from a user that is capable of deriving quantitative      55   ground and which parts of the image are not by using data
information about entities within the image. The process                gathered during analysis of other images identified as con
initiates when the system embodying the invention obtains               taining similar entities.
an image having a number of chromatic data points (e.g.,                   If the system was previously utilized to evaluate similar
step 200). For instance, the system may capture a picture               images, the system may be configured to utilize the infor
using a mechanism Such as a digital camera, video camera,          60   mation gathered during the previous analysis and utilize that
or scanning device. The invention contemplates the use of               information for initially approximating which portions of the
many different types of image acquisition devices and can be            image contain entities. In accordance with one embodiment
adapted to interface with any device capable of obtaining a             of the invention identifying which of said plurality of
digital image or representation of an image. Most conven                chromatic data points comprises an entity (e.g., step 202)
tional video capture cards that provide a resolution of            65   may also entail obtaining a probability that some or all of the
640x480 or greater provide a sufficient basis for analysis.             chromatic data points that make up the image belong to one
However, the system may be adapted to utilize image data                or more pixel classes (see e.g., FIG. 3 step 300). For
         Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 21 of 34
EXHIBIT A
                                                     US 7,088,854 B2
                                                                                                        10
instance, the system may determine which parts of the image             mal Subsets of pixels from the same pixel class Such that
falls within a certain range or distribution of color values            every pixel in the blob is within a specified distance of some
collectively referred to as a pixel class. Each image contains          other pixel in the blob. Second, the invention contemplates
multiple pixel classes and the pixel classes may contain                allowing entities to consist of collections of several blobs
overlapping values. A first pixel class defined as comprising           from one or more pixel classes (rather than requiring every
the color values 0,0.0 through 155, 23, 34 may overlap with             entity to consist of a single blob). The grouping of chromatic
a second pixel class when the second pixel class contains               data points may involve obtaining a probability that the
values that fall within the range defined by the first pixel            spatially connected Subset is associated with a particular
class. The user may define the composition of the pixel class           entity, and groupings may then be utilized to aid the system
by selecting one or more chromatic data points from the            10
                                                                        in assigning each of the chromatic data points to an entity.
image. Alternatively, in one embodiment of the invention,                  In the use of the invention to evolve a product algorithm,
pixel classes are defined by density functions that assign              the results of the initial approximation or a Subsequent
non-Zero values to all chromaticities. Thus, each pixel class           approximation can be presented to the user for verification
may include all possible chromaticities. However, a given               (See e.g., step 204 of FIG. 2) via any type of user interface.
pixel-measure vector may have higher probabilities in some         15
pixel classes than in others.                                           In one embodiment of the invention a verification message
   The probability may be based in whole or in part on the              is displayed to the user for purpose of obtaining input from
identification made by the user and/or a previous analysis of           the user that reflects the user's judgment about the accuracy
an image identified as a certain type (e.g., a tissue section           of a classification. The verification message is transmitted to
likely to contain cancer cells stained in a certain manner).            the user via any viable data path and may be sent to users in
Such probabilities may be referred to as prior probabilities,           remote locations via an interconnection fabric Such as a
but can also contain additional measures for evaluating the             computer network. Upon receipt of the verification message,
image. Once various portions of the image are associated                the user makes a judgment about the correctness of the
with one or more pixel classes (e.g., based on the RGB value            classification. For instance, the user may acknowledge the
of the sampled chromatic data point), the chromatic data           25   correctness of the identification or indicate that a portion of
points may be assigned to a certain pixel class based on the            the image the system identified as a certain type of entity is
probability the data point belongs to that class (e.g., step            an entity of a different type. The data collected from the user
302). This initial approximation may be performed with or               during this process is stored and utilized in accordance with
without user input. However, in one embodiment of the                   one embodiment of the invention for Subsequent analysis of
invention a user provides the system with information that         30   the image. Over time the system learns from obtaining
can be used to help derive prior probabilities. The user may,           feedback from the user and thus the ability of the system to
for example, provide information based on the user's own                properly identify, classify, and count the number of entities
experience that aids the system in determining the probabil             in the image improves.
ity a pixel will belong to a certain class. As mentioned                   For instance, at Step 204, the system may present the
above, user input is not required and the system may assume        35   initial identification to the user for feedback as to the
at the outset that all classes (including background) are               classifications made and use that feedback as input to
equally probable. Then after a few images have been clas                another iteration of the entity identification step 202 illus
sified (and ratified by the user e.g., at step 204), the system         trated in FIG. 2. The system may execute multiple iterations
is able to obtain an understanding about a cross-section of             of this loop until the user indicates a desire to lock the
the image population that may be used to estimate prior            40   evolving algorithm used to identify the entities in place and
probabilities more accurately. The understanding is incor               thereby commit an instance of the algorithm to memory (see
porated into the analysis performed by the system using the             e.g., step 205). When an evolving algorithm is locked that
evolving algorithm and can be saved for later usage as a                algorithm can now be referred to as a product algorithm (or
product algorithm. The systems ability to classify entities             an instance of an evolving algorithm) and can be applied to
improves over time as the number of classified images held         45   different images or set of images by different users than the
in an entity Zoo increases (see e.g., FIG. 9; elements                  user responsible for training the algorithm (see e.g., step
920–936). The entity Zoo is discussed in further detail below.          206). However, the reader should note that the product
   Embodiments of the invention may be configured to                    algorithm essentially a saved instance of the evolving algo
perform varying iterations of analysis (e.g., using the same            rithm and that like the evolving algorithm it may also be
or various other methodologies or algorithms for evaluating        50   permitted to evolve. In some instances, such evolution may
the image data). The various types of analysis may be                   not be desirable. This is particularly the case when an expert
performed at the entity identification phase of the process             at a particular type of image classification was involved in
and each iteration of analysis is designed to further refine the        training the product algorithm and the ultimate user of the
evolving algorithms ability to classify image data.                     product algorithm is a novice at identifying such classifica
   In one embodiment of the invention, the system initiates        55   tions.
an iteration of analysis where it groups the chromatic data                The system may store any of the data collected during the
points into maximal spatially connected Subsets whose                   image analysis and use that data to aid Subsequent analysis.
points are in the same pixel class (see e.g., FIG. 4 step 400).         Image data, user data, Verification data, probability data, and
In one embodiment of the invention, such maximal spatially              any other information collected during evaluation of the
connected Subsets of chromatic data points may also be             60   image can be stored in a data repository and later utilized.
referred to as blobs, and the grouping of chromatic data                Previous results obtained from the data repository can be
points into blobs is referred to as blob partitioning. In this          used to determine probabilities. Such stored data is referred
embodiment of the invention, entities are required to be                to in one embodiment as the product algorithm, although
blobs of different types. However, the invention contem                 generally speaking the evolving algorithm may also utilize
plates relaxing these restrictions in several ways. First, blobs   65   the stored data in any manner deemed helpful to the image
may be allowed to comprise not only maximal spatially                   analysis. Both the evolving algorithm and the product algo
connected Subsets of pixels from the same class, but maxi               rithm are capable of using the learned ability to classify a
         Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 22 of 34
EXHIBIT A
                                                     US 7,088,854 B2
                              11                                                                      12
particular type of entity to generate a result that comprises           calculate pairs of harmonic amplitudes, Z and Z, for n=1.
an approximation of the total number of entities in the image           2. . . . . N. typically focuses only on Z and L for n=1.
(e.g., step 207).                                                       2,..., 10. Each of these 20 harmonic amplitudes is divided
Neural Network Overview:                                                by the largest amplitude of these 20 amplitudes to yield a
   Embodiments of the invention may be configured to                    relative harmonic amplitude.
additionally process the acquired image data using a neural
network engine. FIG. 5 illustrates a high-level view of the
methodology for processing image data using a neural                          |z|= -   -,   where M = maxi k = + 1, 2, ... , 10.
network engine in accordance with one embodiment of the            10
invention. The neural network engine comprises a neural
network and may optionally contain preprocessing function                  Specifically, in one embodiment of the invention, the
ality capable of preparing data for processing by the neural            relative amplitudes of the low-order 20 Fourier shape
network engine. The preprocessing functionality may be                  descriptors of the boundary of the spatially connected subset
contained within the neural network engine or part of              15   are computed. These 20 values may be referred to as
another module that interfaces with the neural network                  harmonic amplitudes. These 20 harmonic amplitudes are
engine.                                                                 submitted as input to the neural network, which uses them
   For example, the system may obtain an image having                   to classify the connected Subset as a specific type of entity.
many different chromatic data points (e.g., step 500), iden             The reader should note, however, that more or less than 20
tify which of the chromatic data points comprise an entity              harmonic amplitudes may be utilized and that the ultimate
(e.g., step 502 which may occurs via user input or automati             number utilized depends upon the size and complexity of the
cally by the system via a classification algorithm), group the          image begin analyzed. Some embodiments of the invention
chromatic data points into one or more spatially connected              may utilize other shape descriptors to define boundaries.
Subsets (e.g., step 504 which may group portions of the                 Thus, the invention is not limited to the use of low-order
image together that fall with a certain color distribution), and   25
                                                                        Fourier shape descriptors, but can use any shape descriptor
determine a plurality of characteristics about each of the              capable of defining boundaries.
spatially connected Subsets (e.g., step 506). These charac
teristics may then be passed to a classification engine for                Submit relative harmonic amplitudes to the neural net
processing (e.g., step 508). The classification engine utilizes         work (e.g., at step 518). More specifically, for example, each
the characteristics of the spatially connected Subsets to          30   blob (e.g., spatially connected Subset) generates a corre
classify each of the spatially connected Subsets into a                 sponding vector of 20 relative harmonic amplitudes. These
classification (e.g., step 510). Some spatially connected               20 relative harmonic amplitudes can be provided to the
Subsets are assigned to a first class identifying the entity as         neural network as input at step 518. The neural network,
a certain type and other spatially connected Subsets may be             configured in accordance with one embodiment of the
assigned to a second class. In one embodiment of the               35   invention is trained to classify the spatially connected Sub
invention the classification engine utilizes Bayes' Theorem             sets using shape information provided by the set of relative
as the basis for determining the appropriate classifications.           harmonic amplitudes (e.g., step 520). The results of the
Subsequent (or previous) evaluations of the image data may              classification performed by the neural network can then be
occur using Fourier Shape Descriptors and/or a neural                   optionally presented to the user for verification (e.g., step
network. The determination made by the classification              40   522). The neural network may then utilize the user feedback
engine is then presented to the user for affirmation as to the          (524) to adjust its analysis in accordance with the input
Veracity of the classification (e.g., step 512). Feedback (513)         obtained from the user. Thus, the input can be utilized as
obtained from the user at this point can be used as input to            training criteria and used to improve performance of the
one or more Subsequent iterations of the classification                 image analysis over time. Once the entity classification
engine. Optionally, the system may elect to pass a Subset of       45   engine and/or the neural network engine are deemed by the
the classification data to a neural network classifier engine           user to be appropriately trained, the user may elect to lock
(e.g., step 514).                                                       the algorithms generated by classifying a particular type of
   The neural network classifier comprises a system of                  entity into place for Subsequent use on the same or another
program and data structures designed to approximate the                 set of images (see e.g., step 523).
operation of the human brain. The neural network classifier        50     The neural network in one embodiment of the invention
may contain a large number of processors operating in                   comprises one input layer, two hidden layers and one output
parallel where each processor has a sphere of knowledge it              layer. The input layer may comprise, for example, 20 input
understands. The classification data and/or other input are             neurons and one bias input neuron (although there may be
utilized to train the neural network and thereby increase the           more or less input neuron or bias input neurons). Each
network's sphere of knowledge. The subset of data passed to        55   hidden layer comprises 16 hidden neurons, and the output
the neural network in one embodiment of the invention is                layer comprises 5 output neurons (although there may be
derived according to criteria defined by a user or users. The           more or less hidden neurons or output neurons). This is a
spatially connected subset is then evaluated to derive a set of         fully connected feed-forward network with three layers of
relative harmonic amplitudes (e.g., step 516). The relative             adaptive weights. Networks having three layers of weights
harmonic amplitudes may also be performed independently            60   can generate arbitrary decision regions, which may be
of the neural network engine. A fast Fourier transform                  non-convex and disjoint.
calculation may be used to derive each relative harmonic                   The neural network accepts a number of relative harmonic
amplitude. When a spatially connected Subset is passed to a             amplitudes associated with a spatially connected Subset
neural network classifier engine, the perimeter of the spa              (e.g., 20 although the number may differ depending upon the
tially connected Subset is traversed counterclockwise and an       65   size of the image). Each output neuron corresponds to a
N-point boundary of it is extracted. Then, a discrete Fourier           specific class of entity. The outputs of all output neurons are
transform algorithm is applied to the N-point boundary to               compared, and then, the index of the output neuron that
          Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 23 of 34
EXHIBIT A
                                                        US 7,088,854 B2
                               13                                                                      14
gives the largest value is returned as the class of the spatially       described, a more detailed discussion of the modes of
connected Subset whose relative harmonic amplitudes were            operation will follow. FIG. 6 illustrates the process of
presented to the input layer.                                       selecting and initiating a user mode in accordance with one
   Although the neural network is pre-trained, the user can         embodiment of the invention. When a computer program or
train the network through back-propagation as the user 5            system incorporating aspects of the invention initiates, the
indicates a correct classification to the network. The user         user may select a user mode (600). If the user selects
also can save the trained network for later use.                    automated user mode 602, the system loads predefined pixel
System Components:                                                  Zoo database 604 and predefined entity Zoo database 606
                                                                    from   data storage 612 (the data in the pixel Zoo and entity
   FIG. 11 illustrates the components incorporated within the 1 0 Zoo determines
system and input provided to the system in accordance with a set of imagesatoproduct                algorithm). The user then selects
one embodiment of the invention. User input 1106 may be (610) of the image data. The (608)  process           and initiates processing
provided to a classification engine 1108, neural network that processing and the contents of thedetailsspecific           associated with
                                                                                                                   databases    referred to
engine 1112 or to other engines or modules 1114 configured above are described in more detail in FIG.8. Subsequent                       to
to enhance or add functionality to the system. Classification processing         the image   data  may   be stored   in data  storage 612.
engine 1108 may be involve manual input from the user                  If the user selects the independent user mode 614, the
(e.g., a sample set) or automatically obtain input from the system
image. In one embodiment of the invention, Classification pixel Zoocaptures    and
                                                                                       a new image or loads an image set 616. The
                                                                                    entity Zoo determining a product algorithm are
engine 1108 classifies based on color or some other measure then defined (e.g., 618)
Such as texture and provides such data to image processing techniques described inusing                a recursive series of processing
application 1102 which utilizes at least one of the image user is satisfied with the result, thedetail
                                                                                                  further          in FIG. 9. Once the
                                                                                                             product    algorithm can be
processing methodologies described herein to generate clas stored at step 620, the data defining the pixel
sified image 1110. For instance, the image processing appli Zoo can be stored in data storage 612, but mayZoo                   and entity
cation may utilize multiple iterations of Bayesian processing in other locations where the data contained thereinbecan      also    stored
and/or may also use multiple iterations of processing per retrieved for Subsequent usage during image processing be                      of
formed by the neural network engine 1112. Such processing the same or different image. Data storage 612 may also
enables image-processing application 1102 to continually contain the image data itself, but like the Zoo data, image
evolve and improve over time as the number of images (or data may be stored in any location where it can be retrieved.
amount of information) it reviews increases. After perform             FIG. 7 comprises a block diagram illustrating the various
ing the methodology described herein, neural network user                  modes in accordance with an embodiment of the
engine 1112 may perform some level of classification (e.g., invention.
1118) on identified spatially connected subsets and can automated For                 example, the system 720 may operate in an
therefore output the number of entities (e.g., objects) in 702. The system mode  user           700 and an independent user mode
spatially connected Subsets (e.g., blobs) (e.g., 1116). This In automated user mode 700, intheone
                                                                                        may  operate           or more of these modes.
data may be utilized by the image processing application in cally to classify the input image with nooperates
                                                                                                            system
                                                                                                                        user
                                                                                                                                 automati
                                                                                                                              intervention
Some instances. Attributes (e.g., color, texture, radius, size,
proximity to other entities, or any other useful descriptive isrequired        (however, the user may provide input if such input
feature, etc. . . . ) of classified image data 1110 are typically 700 the systemWhen
                                                                       desirable).          the system is in automated user mode
                                                                                       takes as primary input one or more images
stored in image evaluation database 1120. The information and produces a set
stored in the image evaluation database 1120 can be referred 40 of the invention, theofdata   classified images. In one embodiment
to as the product algorithm. The attributes or stored values Zoo is utilized in automatedstored            in the pixel Zoo and entity
                                                                                                     user mode 700 as a classification
are loaded into a database 1104 (e.g., a neuropathology aid.
database) and the information may be utilized to derive prior          In independent user mode 702 the system is trained to
probabilities 1105 that can be used by the image processing perform
application for Subsequent analysis of the same or different 45 vided by classifications
                                                                               an  independent
                                                                                                 in accordance with feedback pro
                                                                                                   user. The purpose of operation in
images. Such aggregate image data can be made available to independent user mode is to
other Scientists to verify patient diagnosis, aid in the selec evolving algorithm) that canproduce    be  used
                                                                                                                tools (e.g., a product or
                                                                                                                to classify new images
tion of samples for further research purposes etc. . . . . In       Supplied   to  the  system    in  automatic     mode. If biological
addition entities may be compared with other non-visual tissue samples are to be analyzed, the independent
data (e.g., genetic information, demographics, sex, disease 50 represent a trained histologist or some other useruser                 may
                                                                                                                                   with an
presence, disease Subtype, severity of the disease, Subtypes expertise in the nuances of evaluating biological tissues. The
of individuals including race, disease severity, prior medical
history, genetic profiles). Entities can also be compared to reader         should note that although images of biological tissue
data sets derived from similar sources containing genetic limited toareanalysis
                                                                    samples        used as examples herein, the invention is not
profiles of individuals (e.g., gene fingerprints). For example, the invention may beofadapted Such images. The system embodying
                                                                                                        to evaluate any type of image
the fine features of neuropathology can be effected by gene to classify an object and/or other                 entity contained in the
mutations, age itself, sex, etc. . . . and thus could constitute image. When in independent user mode                  702 one embodi
a distinct feature of an evolving algorithm.                        ment   of the invention    obtains   image   data  from a repository
   The image data itself is typically held in raw image of images. The output produced in independent                          user mode
database 1100, although image data or any of the other 60 may comprise (1) a pixel Zoo (e.g., Samples of pixel-measure
information stored by the system may be held in any type of
memory medium that allows such data to be retrieved. vectors        in the
                                                                              representative of the various different pixel classes
                                                                           image);   (2) a set of pixel class definitions, where each
Image data 1100 is what is initially provided to the user definition comprises                a vector of parameters enabling the
and/or system for evaluation.                                       system to compute for new pixel chromaticities (e.g., chro
Specific Modes of Operation:                                     65 matic data points), the probabilities that each pixel belongs
   Now that a brief overview of the processes and compo to a different pixel classes; (3) an entity Zoo (e.g., a collec
nents utilized by an embodiment of the invention has been tion of images of various different types of possible entities
         Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 24 of 34
EXHIBIT A
                                                     US 7,088,854 B2
                              15                                                                       16
or objects), and (4) a set of entity definitions where each            S, of pixel-measure vectors V=(V, V, . . . . V.) from each
entity definition represents a vector of parameters enabling           pixel class, c, i=0, 1, . . . . n. The coordinate values in the
the system to compute for new entities the probabilities the           pixel-measure vector VX, y=(VX.y. V X.y. . . . . VX.y)
entity belongs to the various different entity classes. The            corresponding to a particular pixel (x, y) typically include
output generated in independent user mode can be stored           5    the light spectral values, WX.y. W2X.y. . . . . W.X.y.
and utilized for Subsequent processing of other images.                assigned to pixel (x,y) in the input image, but may also
   The system’s efficacy in automated user mode 700                    include additional (context-sensitive) statistics reflecting
depends in large part on the expertise the system acquires             aspects of the configuration of light spectral values assigned
when operated in independent user mode 702. However, the               to other pixels in the neighborhood of (x, y). Such additional
description of independent user mode is easier to understand      10   statistics can provide the pixel classification process with
once the reader is clear how automated user mode 700                   sensitivity to textural properties of image material. Typi
operates. Accordingly, automated user mode 700 is                      cally, the pixel Zoo supplied by the user will have been
described in detail first. In addition there may be an inter           extracted from one or more images whose preparation
active training mode 704 which can be used to train users              history is identical or similar to that of the current image(s).
how to identify entities. For instance, novice users may          15   Also stored in the pixel Zoo are the following parameters,
utilize the system to learn how to mimic the identification            derived from the samples S.:
abilities of an expert. Thus the system may present entities             I. Estimated Pixel Class Prior Probabilities.
previously classified by an expert So that the novice user               For each pixel class c, the prior probability pc is the
may gain an understanding of what type of entities fall                proportion of pixels in the current image that the system
within which type of classification.                                   expects (based on previous experience) to belong to class c.
Automated User Mode Operation:                                           II. Estimated Pixel Class Definitions.
   A. Image Acquisition:                                                  Associated with each pixel class c is a conditional
   AS was mentioned above, the first step for performing               probability density f(Vic.). For any possible pixel-measure
processing on image data is to capture or load the image data     25
                                                                       vector V, and any pixel class c,f(Vic.) gives the probability
(see e.g., FIG. 8, block 800). For instance, if biological             density that a pixel in class c, will have pixel-measure vector
tissue data is to be processed, the system will obtain a               V. That is, for any pixel (x,y), f(Vic.) is the probability density
digitized image I of a tissue sample. The input image I may            that IX.y=V, given that pixel (x,y) is in class c. The
be loaded from a database or captured directly from a slide            definition of pixel class c, is a parametric approximation of
using a microscope and CCD camera. To each pixel location         30   f(Vic.) derived from the sample S, (e.g., using a modified
(x,y) in the image field, the input image I assigns an m-tuple         Expectation Minimization (EM) algorithm). The EM algo
IX.y=(w,x,y, W2X.y.                 WX,y) of light spectral            rithm is modified in one embodiment of the invention so that
measurements. For human vision, three measurements are                 it updates its parameters after each observation of one new
typically sufficient to completely represent any color. For            data point. The algorithm generates a mixture of Gaussian
this reason, standard CCD cameras and Scanning equipment          35   probability density functions. Each Gaussian function,
are designed to collect three light spectral measurements per          called an “expert” in one embodiment of the invention,
pixel. However, it should be noted that a machine vision               accounts for a Subset of data points. After each observation
application of the sort described herein might well take               of a new data point, the algorithm can add, if necessary, an
useful advantage of a potentially richer, higher than 3-di             expert to a mixture of experts, which generates the prob
mensional chromatic image representation.                         40
                                                                       ability density function covering the set of data points given
  B. Pixel Classification:                                             thus far. It also can delete an expert when the expert is found
   The system embodying the invention proceeds to assign               unnecessary after each observation. After all the data points
each pixel in the Input Image I to one of several possible             are observed, the algorithm updates the parameters in a
pixel classes (see e.g., FIG. 8, block 804) which reflect the          batch mode in order to merge down experts, whose fields
different general types of material to which that pixel might     45
                                                                       have a large overlap. As a result, the number of necessary
belong. For example, in a single labeled biological section,           experts is automatically determined and satisfactorily opti
two classes are likely to be present: positively labeled               mized. The term expert should not be confused with expert
entities (densely stained) and the background (weakly                  user that specifically involves human input.
stained, or unstained). In double-labeled biological tissue               Given (i) the a priori probability pc, that any given pixel
sections, three classes are likely to be present: the primary     50   (x,y) belongs to class c, and (ii) the conditional probability
entities—labeled with one stain, and the secondary enti                density f(Vic.) that a pixel in class c, is assigned pixel
ties—labeled with the other stain, and the background. The             measure vector V, Bayes' Theorem is now used to compute
system can use arbitrary numbers of pixel classes, depend              the posterior probability (See e.g., FIG. 8, Box 802),
ing on the chromagens used, and the ways in which different
types of biological material interact with them. In the           55
                                                                                                               pcif(vy, y ci)
general case, each pixel will be assigned to one of the pixel                                                                          (1)
                                                                              Pix, y) = posteriorc; vx, y =
classes co, c1, . . . , c, where co conventionally denotes the                                                X pcklf (Vx, y | c.)
“background class, and each of the classes c, i=1,
2,..., n, corresponds to a particular type of spectrally and/or
texturally distinct histological material of interest.            60
   A Bayesian classifier is used in one embodiment of the              P.X.y gives the probability, based on prior knowledge and
invention to assign pixels to different classes. The user may          current information, that pixel (x,y) is contained in class c.
select a pixel Zoo database 806 previously produced 808 by                Each pixel (x,y) is now assigned to the class c, for which
using the system in Independent User Mode. The data held               P.x.y is maximal (see e.g., FIG. 8, Box 804). In one
in pixel Zoo database 806 is also referred to in accordance       65   embodiment of the invention these assignments are dis
with one or more embodiments of the invention as a product             played in a separate window so the user can compare these
algorithm. This pixel Zoo comprises representative samples             classifications with the original image to verify system
         Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 25 of 34
EXHIBIT A
                                                     US 7,088,854 B2
                               17                                                                        18
performance. After all pixels have been assigned to pixel               1. . . . . ri). (i.e., T is a set containing many examples of
classes, the system embodying the invention may proceed to              blobs from pixel class c, that belong to entity class o). Also
the Entity Classification (e.g., stage B) of processing.                stored in the Entity Zoo are various parameters derived from
   C. Entity Classification                                             the samples T.
   When the system is used in Automated User mode, its             5       It should be noted that these samples T may well
goal is to assign each pixel in the image to a particular type          comprise blobs that have been obtained in the past from a
of entity (e.g., a histological structure) based not just on            range of different tissue images (e.g., images from different
color but other features of the entity as well, such as shape,          parts of the brain, from different patients showing different
texture, size, etc. The assignment of pixels to distinct pixel          symptoms). In this respect, the Entity Zoo is likely to differ
classes is one of the steps toward this end. In the next stage     10   from the pixel Zoo. The point here is that one expects pixel
of processing, the system (i) groups pixels within a given              color to depend on the particular staining history of a given
pixel class into "blobs.” (i.e., maximal, spatially connected           sample. However, the morphology of a particular histologi
Subsets) and then (ii) uses yet another stage of Bayesian               cal structure of interest is likely to be largely invariant with
processing, this time based on blob morphology, to assign               respect to changes in the Source of the image being analyzed.
each blob to its most probable entity class.                       15   However, what is likely to vary systematically as a function
   1. Partitioning Pixel Classes into Blobs (e.g., Maximal              of changes in image source is the prior probability of finding
Spatially Connected Subsets):                                           different varieties of entities.
   The first step in entity classification is to partition each           I. Estimated Entity Class Prior Probabilities.
pixel class c, into maximal, spatially connected Subsets (i.e.,           For each entity class of the prior probability poll is the
blobs) of pixels (see e.g., FIG. 8, block 810). A set B of              proportion of c blobs in the current image that the system
pixels is connected in class c, if B C c, and any pixel in B can        expects (based on previous experience) to belong to class
be reached from any other pixel in B by a sequence of                   ol. Such factors as brain region of sample, genetic infor
single-pixel, vertical or horizontal steps without leaving B.           mation, demographics, sex, disease presence, disease Sub
B is maximal if there is no strict superset of B that is                type, Subtype of individual (including race), disease severity,
connected in c. In practice, one grows' blobs by (i)               25   prior medical history, etc. are used (e.g., in the context of a
initializing the new blob to be a pixel in class c, that has not        general linear model) to estimate poll from the entity Zoo.
yet been included in any maximal blob, and then (ii)                    In addition entities may be compared with other non-visual
recursively including in the new blob any pixel in c, that is           data (e.g., genetic information, demographics, sex, disease
horizontally or vertically adjacent to some pixel that has              presence, disease Subtype, severity of the disease, Subtypes
already been included in the new blob.                             30   of individuals including race, disease severity, prior medical
   2. Application of Blob (Maximal, Spatially Connected                 history, genetic profiles). Entities can also be compared to
Subset) Measures:                                                       data sets derived from similar sources containing genetic
   To each such subset B (called a blob) the system now                 profiles of individuals (e.g., gene fingerprints).
applies a battery of morphologically sensitive functions, p.            II. Estimated Entity Class Definitions.
(p.,..., p. called blob measures (e.g., at block 812). A blob      35
                                                                          Suppose our blob measures are (p, q}, ..., p. and define
measure is a function whose value depends on the pattern of             the vector-valued function of p of blob-measures by
pixel values within, or in the neighborhood of the given
blob. Some examples of blob measures are                                      (p(B)=({p(B), p.(B), ..., p(B)                         (2)
   the total number of pixels composing the blob
   the length of the blob’s boundary divided by the total          40   for any c, blob B. Associated with each entity class o, is a
     number of pixels in the blob.                                      conditional probability density f(wlo). For any blob-mea
  the mean level of chromatic measure w(x,y) over all                   sure vector w.f(wlo) gives the probability density that a
     pixels (x,y) within the blob. (Note that to compute this           blob in class of will have blob-measure vector w. That is,
     measure requires access to the chromatic information in            for any c, blob B, f(wlo) is the probability density that
     the original image)                                           45   (p(B)—w, given that B is in entity class o, . The definition of
  the total number of pixels assigned to pixel class c, that lie        entity class o, is a parametric approximation of f(wlo)
     within a distance of 20 pixels of the blob. (Note that to          derived from the sample T.
     compute this measure requires access to the values of                 Given (i) the apriori probability poll that a given c, blob
     pixels outside the blob).                                          belongs to class of and (ii) the conditional probability
   For a given pixel class c, there may be various types of        50   density f(wlo) that a blob in class of is assigned blob
entity structure (e.g., cellular structure) that might actually         measure vector w, Bayes' Theorem is now used for each c,
have produced a c, blob B. Let us denote these different                blob B to compute the posterior probability (see e.g., FIG. 2,
possible entities as oo, o, o, . . . . . o.o. Thus, there are           block 814),
r(i)+1 different possible types of entities that can be com
posed of pixels in pixel class c. As a matter of convention,       55
                                                                                                                                      3
the system may let o, designate the class of “nonentities”                     P.B.     ri
                                                                                                                                     (3)
(amalgams of c, detritus that do not merit classification as                            2, poik f(d)(B) oilk)
any particular sort of entity).
   3. Bayesian Blob Classification
   As described above, a Bayesian classifier is used to assign     60
pixels to pixel classes; the assignment of blobs to entity              Given our previous knowledge, and the results of applying
classes proceeds similarly (e.g., at step 814). In one embodi           the vector-valued function of blob measures to B.P.B.
ment of the invention there are, however, important differ              gives the probability that B is actually an entity of type of
ences between the blob vs. pixel classification stages. The             We now assign B to whichever entity class, o, j-0,
user is first prompted to Supply the name of an entity Zoo         65   1. . . . , r(i), it most probably belongs.
816. This Entity Zoo comprises representative samples T.                   In one embodiment of the invention, the classified image
of blobs from each entity class, o, i=0, 1, . . . . n; j-0,             is now returned as output (e.g., step 820). In other embodi
         Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 26 of 34
EXHIBIT A
                                                      US 7,088,854 B2
                              19                                                                         20
ments of the invention, the blob classifications achieved in                After Zoo Samples (e.g., a sample set) have been collected
this stage of processing are treated as tentative, rather than           for each pixel class, The system estimates the conditional
final, and are channeled into a second phase of pixel                    densities f(Vic.), i=0, 1, . . . . n from the obtained samples
classification in which the original assignments of pixels to            (e.g., at block 904).
different classes are subject to revision in light of the                   If the pixel classes being defined in the current application
tentative entity classifications. The output from this second            of the system are completely new, then prior probabilities
stage of pixel classification is then Submitted to another               pc., i=0, 1,..., n are taken (by default in one embodiment
stage of blob-classification. This process may recur several             of the invention) to be uniform: i.e.,
times before a final classification is returned.
                                                                    10
Independent User Mode Operation:
   When the system embodying the invention is used in
Automated User mode, the input is a digitized image, and
the output is an image containing blobs that have been              15   Typically, however, previously classified images will be
classified as various sorts of histological entities. Before the         available from which it is appropriate to derive estimates of
system can be operated in Automated User mode, however,                  prior probabilities. This will be the case, for example, when
the pixel classes, c, i=0, 1,..., n, and entity classes of i=1,          the previous images are of the same type of tissue as the
2. . . . . n., 0, 1, . . . , r(i), should be defined. In one             current images, and are stained with the same combination
embodiment of the invention, defining the pixel and entity               of chromogens as was used for current images. If the only
classes (e.g., building a product or evolving algorithm) is the          differences between the current image and previously clas
purpose of operating the system in Independent User Mode.                sified images involve depth of staining, for example, then
FIG. 9 illustrates the processes associated with the indepen             pixel classes in the current sample are expected to be
dent user mode in accordance with one embodiment of the                  generated by the same types of histological entities as were
invention. Input for the independent user mode is typically         25   the pixel classes in the previous samples. In this case, the
retrieved interactively from an archive of digitized images              user can Supply the name of the image archive from which
(e.g., 900) specified by the user. Output comprises:                     priors are to be estimated. Prior probabilities are then
   (1) a Pixel Zoo (e.g., 918) comprising representative                 estimated by setting pc equal to the proportion of pixels
                                                                         in the specified image population that were assigned to class
      samples S, i=0, 1, . . . , n, of pixel-measure vectors        30   C.
      from each pixel class,                                                The system proceeds to apply Eq. (1) to the pixel-measure
   (2) Pixel class Definitions based on the pixel Zoo samples            vectors of pixels in the current image (e.g., at block 906),
      (e.g., 901) S. (i.e., parametric estimates of the condi            and to assign each pixel to its most probable pixel class (e.g.,
      tional densities f(Vic.) of obtaining pixel-measure vec            at block 908). The classified image is now presented, (e.g.,
      tor V, given that V is generated by a pixel in pixel class    35   side by side) with the original, so that the user can check that
      c.),                                                               the classification is correct (e.g., at block 910). If the
   (3) an Entity Zoo (e.g., 919) comprising many represen                classification is incorrect or has room for improvement in
     tative samples T of blobs from each entity class, and               the opinion of the user (e.g., at block 912), the user provides
                                                                         feedback to the system, indicating how misclassified pixels
  (4) Entity Class Definitions based on the entity Zoo              40   should have been classified (e.g., at block 914).
     samples T. (i.e., parametric estimates of the condi                    Based on this feedback, the system (1) moves misclassi
     tional densities f(wlc.) that p(B)-w, given that B is an            fied pixels from their current pixel Zoo samples to the correct
     entity of type o).                                                  samples, (2) revises its estimates of conditional densities
  A. Pixel Zoo Generation:                                               f(Vic.), i=0, 1,..., n (e.g., at block 916) in view of the
  After having obtained a new digitized, tissue sample              45   feedback obtain from the user. The user also has the option
image (e.g., at block 900, which executes as described above             of adjusting the estimates of prior probabilities to reflect the
with respect to block 800 of FIG. 8). The system configured              proportions of pixels assigned to the different pixel classes
in accordance with one embodiment of the invention                       in the current image. However, if estimates of priors were
prompts the user to either (i) provide a sample S, of pixels             originally based on a large sample of previously classified
belonging to each of the classes c, i=0, 1,..., n (where n          50   images, then the user may prefer to retain the current
is specified by the user), or else to (ii) read in the parameters        estimates without alteration (see e.g., at block 911).
defining conditional densities, f(Vic.), which have been pre                Then the system applies Eq. (1) once again to every pixel
viously obtained from a similar tissue sample and stored                 value IX.y in the image (e.g., executes block906), and once
along with an associated pixel Zoo (e.g., 901).                          more assigns each pixel to its most likely pixel class (e.g.,
   If it is necessary to estimate conditional densities f(Vic.)     55   block 908). Then the reclassified image is presented once
from the current sample, the system may obtain a sample set              more (e.g., side by side with the original) for the user to
as follows: For a given class c, the user selects the required           check Veracity (e.g., block 910).
S, by mouse-clicking several regions of the image filled with               This process repeats until the user is satisfied with the
pixels from class c, (e.g., at block 902). The sample S, may             classification. After the user has ratified the classification,
be referred to as the Zoo sample of pixel class i. The system       60   the Pixel Zoo Z.pixels is stored as output (e.g., 918). Z.ixels
may use a flood-fill procedure to grab all pixels in the                 comprises
neighborhood of the mouse-clicked pixel whose pixel-mea                       I. the samples S. i0, 1,..., n. (Each sample S, contains
sure vectors are similar to the pixel-measure vector of the                      many pixel-measure vectors belonging to pixel class
clicked pixel, at the same time showing the user exactly                         c.)
which pixels have been included in the sample. Alterna              65        II. the prior probability estimates, pc. i0, 1, . . . . n.
tively, an eyedropper procedure may be used to add indi                       III. the estimated conditional densities f(Vic.), i=0,
vidual pixels to the sample S.                                                  1. . . . . n.
         Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 27 of 34
EXHIBIT A
                                                     US 7,088,854 B2
                              21                                                                     22
   Once the pixel Zoo has been produced and stored, the                proceeds to assign B to whichever entity class, o, j-0,
system proceeds to Entity Zoo construction.                            1. . . . , r(i), B most probably belongs.
   B. Entity Zoo Construction and Entity Definition:                      4. User Validation and Zoo Expansion
   As when the system is operated in Automated User Mode,                 The classified image is presented to the user for feedback.
the image is now partitioned into blobs based on pixel class      5    For instance, the classified image can be presented with each
(e.g., at block 920), and for each blob B. p(B) is computed            blob color-coded to signal the entity class to which it has
(Eq. (2)) (e.g., at block 922).                                        been tentatively assigned (e.g., at block 932). The user
   1. Entity Zoo Initialization:                                       reclassifies any obviously misclassified blobs (e.g., at block
   The pixel-classified image is presented to the Independent          934) that he/she detects by selecting them with the mouse
user for feedback (e.g., side by side with the original,          10   and indicating their proper classes. The blobs singled out by
digitized image) (e.g., at block 912). Then for each pixel             the user as having been misclassified are added to the correct
class c, the user begins by indicating (e.g., at block 924)            entity Zoo samples (e.g., at block 935).
with mouse clicks or other input) several blobs (e.g.,                    If the Independent user judges that all of the remaining
approximately 5 in one embodiment of the invention, but the            blobs in the image have been correctly classified, (e.g., at
system may use more or less) in entity class oo, then several     15   block 933) he/she can instruct the system to include all blobs
in class of then several in class o, etc. Successively for             in the entity Zoo samples corresponding to the entity classes
each entity class in pixel class c. (It may be that more than          to which they have been assigned.
one image must be accessed in order to obtain a Sufficient                Alternatively, if many errors remain in the tentative
number of entity examples in each class.) Let T be the                 classification produced by the system, the Independent user
sample of blobs selected by the Independent user as                    can select individual blobs for inclusion in one or another
examples of entities belonging to class of (e.g., at block             entity Zoo sample.
926).                                                                     Prior probabilities may now be recomputed. If the pro
   In addition to initializing the entity Zoo, the system may          portions of blobs included in the various entity Zoo samples
also need to initialize the a priori probabilities of different        may be assumed to approximate the proportions in the
entity classes. For i=1,2,..., n., 0, 1, 2, ..., r(i), the a      25   population at large, then the Independent user may instruct
priori probability Po, that a randomly chosen blob in pixel            the system to base its new estimate of the prior probabilities
class c, is actually an entity of type o, is initialized to the        on the updated Zoo samples. In this case, one embodiment of
uniform distribution. That is, the system may initially set            the system uses a general linear model to estimate Po, as
                                                                       a function of the information associated with the current
                                                                  30   image (e.g., sex, diagnosis and age of death of patient,
                  1
      poii) = r(i) + 1
                                                                       region of brain from which the sample was taken, etc.).
                                                                          Alternatively, if the Independent user judges that the sizes
                                                                       of the entity Zoo samples do not reflect the proportions of
  2. Definition Estimation:
                                                                       different types of entities in the population at large, the
                                                                  35   Independent user may opt to continue using the previous
  Our target is an adequate estimate of the function f(wlo),           prior distribution.
which is called the definition of entity class of For any blob           5. Termination
B in pixel class of(wlo) gives the conditional probability                The system iterates stages Definition estimation, Entity
density of the vector value w-p(B), given that B is in class           classification, and User validation and Zoo expansion until
o, The system can base a current estimate on the examples         40   the user terminates the process (typically, when the Inde
currently in the entity Zoo, and iteratively refine this defi          pendent user is satisfied that the system automatically clas
nition by adding new examples of different entities to                 sifies new entities correctly on the basis of the entity
appropriate entity Zoo samples, T.                                     definitions derived from the entity Zoo samples). At this
   For each entity Zoo sample T. , 1, 2, . . . . n; j-0,               point the system produces as output the entity Zoo Z.eatities
1,..., r(i), The system computes the vector-valued function       45   Zenities comprises
(p(B) of blob measures for each blob Bassigned to T. This                I. the samples T, i=0, 1, . . . , j=0, 1, . . . , ri (Each
yields sample of (q-dimensional) points w=p(B) that is now                  sample T. contains many blobs belonging to entity
used as the basis for a parametric estimate of f(wlo,) (which               class ol.) Associated with each blob in T is all the
may be derived, for example, using a variant of the EM                      information about the source of the tissue from which
algorithm) (e.g., at block 928). The estimated function           50        it was derived.)
f(wlo) has the following porperties: (1) f(wlo, ) is non                 II. the prior probability estimates, pol, i=0, 1,... n.j-0,
negative for all Vest, (2) the integral of f(wlo) over all w                1. . . . , ril.
eS is equal to 1, and (3)f(wlo, ) takes high values in regions           III. the estimated conditional densities f(wlo), i=0,
of St"containing values (p(B) for many blobs B assigned by                  1, . . . . n, j=0, 1, . . . . ri.
the Independent user to class T and low values elsewhere.         55
                                                                       The pixel Zoo (e.g., 918) and entity Zoo (e.g., 936) output
   3. Entity Classification (e.g., Block 930)                          generated by the system in cooperation with feedback from
   Once the system has an estimate of the definition f(wlo)            the user is referred to in one embodiment of the invention as
for each entity class of these definitions are applied in the          a product algorithm, and Such output may be applied to
context of a Bayesian classification procedure in order to             multiple images likely to contain entities to be classified.
classify the blobs, either in the current image, or else in a     60
new image.                                                             Neural Network Engine:
   For each c, blob B in the current image, B is classified               As mentioned above, the system may comprise a neural
using Bayes' Theorem (Eq. (3)) to obtain for each entity               network engine configured to evaluate image data. The
class of the posterior probability PIB) that B is in class             detailed aspects of the neural network engine and the
ol. Given the systems previous knowledge, and the results         65   functionality associated therewith will now be described in
of applying morphological measures to B, PBI gives the                 further detail. A specific instance of image processing (clas
probability that B is actually an entity of type o, The system         Sifying histological structures in brain slices) is utilized for
          Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 28 of 34
EXHIBIT A
                                                         US 7,088,854 B2
                             23                                                                           24
illustrative purposes. However, the same technique is appli                  weights on the neural network is determined via genetic
cable to processing and classifying any other type of image                  algorithms, which can effectively search a huge space so that
data.                                                                        a globally optimal, or nearly optimal, set of connection
   The neural network is configured to classify entities in                  weights will be found.
image data (e.g., histological structures such as senile                5
                                                                             Fourier Descriptors:
plaques). In this instance the neural network utilizes Fourier                  Fourier descriptors may be utilized to analyze the shape
shape descriptors of plaque entity boundaries as inputs, and                 information of closed curves. Assume that Z(1) describes a
is evolved via genetic algorithms, rather than trained (al                   closed curve in the complex plane, where Z(0) is a starting
though it may be trained). When a spatially connected subset                 point that can be chosen arbitrarily and 1 is the length of the
is presented, the neural network classifier engine traverses            10
                                                                             curve traced counterclockwise from the starting point. Fur
the perimeter of the spatially connected subset and derives                  ther assume that L is the length of the whole curve so that
relative harmonic amplitudes from the perimeter. Then, the                   Z(0)=Z(nL) for any integer n. Then Z(1) can be represented as
neural network classifier accepts the relative harmonic                      a series of complex exponentials.
amplitudes and returns the index of the output neuron that
gives the largest value as the classification result for the            15
spatially connected Subset. In one embodiment of the inven
tion, the network is pre-trained through genetic algorithms
with a small set of training data. The results are presented to
the user so that the user can confirm each classification
result, and if the classification is wrong, train the network                           = 30 +         {: eit' -- ge''),
through back-propagation by indicating the correct classifi                                                  elli (i)
cation. The user also can save and load the network that
he/she trained for his/her later use. Over time the systems
ability to accurately classify entities in an image will                     where S2=2|L/L and Z, called an n-th Fourier descriptor or
improve. Embodiments of the invention utilize a set of one              25
                                                                             harmonic element for ne{-o,..., 0, . . . . oo is a complex
or more evolving algorithms linked together to analyze                       number. In this example, Zo is the center of gravity of the
features of the image databased on the identification infor                  curve; thus an embodiment of the system can ignore Zoas it
mation provided by the user. For instance, the system may                    is typically uninformative about the shape of Z(1). Each term
utilize the entity classification algorithms described above                            rival
alone or in combination with the neural network engine.                 30         Zé       +zecival

Neural Network Image Processing Example:                                     describes an ellipse. Thus, a pair of Fourier descriptors, Z.
   A specific example of an embodiment of the invention                      and Z, is called an elliptic Fourier descriptor. The ellipse,
implemented in computer software to isolate, classify, and                   elli,(1), is covered in times while 1 changes from 0 to L.
count entities in digitized images of histological structures           35     As mentioned, Z, for ne{-o,..., 0,..., oo is a complex
will now be described. The reader should note, however, that                 number, thus,
the same techniques may be utilized to process any type of
image data comprising entities. In this example, each his
tological section has entities such as senile plaques or                             a = Re(s) + i XIm(z)
tangles and the invention provides a way to count the                   40
number of senile plaques and tangles in the histological
image. Histologists and the computer application often
disagree when it comes to the classification of plaque-type
entities, which are initially classified by pixel color (the way             where
many current systems operate). The disagreement arises                  45         Re(z)=zcos (dB), and
when it comes to deciding how many plaques the identified
entity contains. The neural network classifier described                           Im(z)=z, Isin (d).
herein narrows the gap between histologists and the com
puter application.                                                           IZ, is called an n-th harmonic amplitude, and (p, is an n-th
   Given the image of a histological entity, the main task of           50   harmonic phase. In each ellipse, elli, there are two har
the entity classifier is to tell if it is a single entity or multiple        monic amplitudes and phases, Z_i, Z. (p. and (p. In
entity, and moreover, to determine how many overlapping                      general, Iz and Z, together determine the size of the
Sub-entities the entity is made of For instance, the system                  ellipse. More precisely, the sum of these two values is the
executing an embodiment of the invention can distinguish                     long radius of the ellipse, and the difference of these two is
single entities from multiple entities. Among a variety of              55   the short radius. On the other hand, cp and p, determine the
measures Suitable for this purpose, the shape information of                 orientation of the ellipse.
an entity's perimeter helps determine how many entities are                     In practice, Fourier descriptors are calculated by a discrete
present or whether there is any overlap. The system may                      Fourier transform algorithm after extracting an N-point
acquire this information in terms of Fourier descriptors of an               boundary, Z(kL/N), where k ranges from 0 to N-l. The
entity's perimeter. The system may also be configured to                60   larger N is, the more precise the Fourier descriptors become.
acquire information Such as an entities size, shape, color,                  The size of N may be dictated by time and memory
texture, or other distinguishing features. Once the system                   constraints and N should therefore not be too large. It is also
obtains the information it may utilize for entity classifica                 convenient to make N a power of two because fast Fourier
tion, it executes an algorithm to process that data that is                  transform algorithms can be effectively implemented in that
stochastically robust. In one embodiment of the invention,              65   case. Once the system obtains Fourier descriptors of a given
the system passes feature information (e.g., relative har                    closed curve, the system can reconstruct the curve from its
monic amplitudes) to a neural network. A set of connection                   Fourier descriptors. The more descriptors the system use, the
         Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 29 of 34
EXHIBIT A
                                                     US 7,088,854 B2
                           25                                                                       26
more closely the system can approximate the original curve.            Identifying entities that are made of three or more over
FIGS. 13, 14 and 14 are reconstructed outline curves of FIG.        lapping plaques is not this easy. Because there are so many
12 (element 1200). The difference among these three is the topological variations in their shapes, two entities in differ
number of harmonics used. These closed curves (e.g., 1300. ent classes may happen to take a similar shape. Even though
1400, and 1500) may be described as                               5 they are different to our eyes, they may show a similar
                                                                    spectrum of harmonic amplitudes. FIG. 21 shows the
                                                                    descriptor amplitudes (A, B) obtained from the plaque
                k
                                                                    image (2000) in FIG. 20.
        2: (i) = elli (l),                                             Another problem is that higher order harmonics will
                =
                                                                 10 contribute to the shapes of compound plaques. Those higher
                                                                    order harmonics may be considered as noise, and thus
where k=10 for FIG. 13, k=20 for FIG. 14, and k=30 for
                                                                    ignored mistakenly. As a result, those entities may be
FIG. 15. If the system uses only low order descriptors, the misclassified.           However, note that their descriptor amplitudes
                                                                    are still clearly different from descriptor amplitudes of single
reconstruction of the curve tends to exclude fine detail.        15
                                                                    plaques as is evident from FIGS. 17 and 21. Therefore, the
Fourier Descriptors of Plaque-Like Entities                         system can easily distinguish them from single plaques.
   Histological entities (e.g., cells, nuclei, neurons, astro Neural Network Entity Classifier:
cytes, senile plaques) often take very complicated, distorted
shapes with ragged edges. However, the raggedness is allowing          A neural network may be utilized to aid the system in
usually indicative of noise the system can filter out and algorithms,a rather      set of connection weights evolve by genetic
contributes primarily to higher order harmonic elements. back propagation. than                training Such connection weights by
Thus, for the pattern recognition of those entities, only the space for globally optimal, oralgorithms
                                                                                           Genetic               can search a huge
                                                                                                      nearly optimal, Solutions. By
lower order harmonic elements are used in one embodiment
of the invention. Moreover, harmonic amplitudes are typi 25 contrast,            back propagation is a hill-climbing training
cally more vital than harmonic phases. Harmonic phases are method,             which is simple, Straightforward, but likely to get
very sensitive to starting points, Z(O). Even if two entities are stuck with a locally optimal set of connection weights.
of the same shape and size, harmonic phases for one are                Genetic algorithms are search algorithms based on natural
different from those of the other if one entity is a rotated selection. They maintain a population of individuals
image of the other. However, harmonic amplitudes of the 30 P(t)={x1,..., x} for generation t. Each XI, represents a
one are identical to those of the other under such conditions.      potential Solution to a given problem. Each potential solu
Thus, an embodiment of the invention focuses attention on           tion is evaluated to give Some measure of its fitness. Then,
harmonic amplitudes although the use of harmonic phases the new population P(t+1) is formed by selecting the fitter
may be justified by considering the shifts of phases relative potential solutions from P(t). Some new individuals undergo
to p, i.e., p. (p.                                                  transformations by genetic operators, such as mutation and
                                                                 35 crossover. After some number of generations, the population
   If the system is solely interested in the shapes of the
entities, the system can further simplify the matter. As converges  represents   a
                                                                                  such that the best individual in the population
                                                                                    nearly optimum solution.
mentioned earlier, Z and Z, together determine the size of
the ellipse, elli, (1). In fact, Z and Z together usually give         In a typical feed-forward neural network, an input to a
a rough estimate of entity size.                                    neuron, except to input neurons, is a weighted Sum of all
                                                                 40
                                                                    outputs from the neurons on the previous layer. Those
   However, the information of entity size is obtained in one weights
embodiment of the invention by counting pixels. Thus, by determinearethecalled              connection weights. These parameters
                                                                                      behavior of the neural network.
making all Z's relative to the largest one, the system can
simplify the neural network entity classifier. Some merits of Genetic Algorithm for Neural Network
this conversion are that the magnification scale of images a 5 Genetic algorithms typically utilize a simple data repre
becomes less important and an optimal set of connection sentation which is commonly referred to as a chromosome,
weights becomes easier to obtain because the neural network and to which genetic operations, such as mutation and
classifier may work with input values from the restricted crossover, can be applied. In this approach, each connection
domain, 0.1.                                                        weight is represented in a 32 bit long vector (although other
   FIGS. 17 and 19 show relative descriptor amplitudes of so bits lengths may be utilized). With this 32 bit long vector, the
plaque (e.g., entity 1600 & 1800) samples shown in FIGS.            system represent a real number ranging from -128 to +128
16 and 18, respectively. Top rows A show Zl, bottom rows with 2'' step width, to narrow down the search space for
B show Zl, and n ranges from 1 to 30 from left to right. In practicality. All connection weights are concatenated so that
both cases, Z is the largest amplitude, and all other ampli they form a chromosome which is actually a long bit vector.
tudes are made relative to it.                                   55 The number of input, output, and hidden layer neurons are
   These Figures illustrate that in one embodiment of the fixed in our approach; therefore, each chromosome is a bit
invention only lower order harmonic amplitudes make any vector of fixed length. Mutation is a random change on a
significant contribution to the shapes. Second, FIGS. 17 & randomly chosen bit of a chromosome, and crossover
19 contain useful information to help distinguish these two between two chromosomes is an exchange of corresponding
shapes. Note in particular that both IZ and Z are Substan- 60 bits from a randomly chosen crossover point to the end of
tially larger in FIG. 19 than in FIG. 17. Indeed, this is usually the chromosomes.
true when the system compares a double plaque entity to a
single plaque entity. IZ tends to be larger when a shape is Fitness Function
elongated rather than circular, and Z tends to be larger for           Selection by fitness is an essential part of genetic algo
shapes that deviate from ellipses by being pinched on 65 rithms. The selection process evaluates the fitness of each
opposite sides. Such shapes are marked by opposing con chromosome, sort chromosomes by fitness, discard the bot
cavities such as are evident in FIG. 18.                            tom half of them, and duplicate the rest.
           Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 30 of 34
EXHIBIT A
                                                     US 7,088,854 B2
                             27                                                                       28
   On the other hand, fitness functions typically require               weights (the number of layers and adaptive weights may
Some elaboration in order to make a genetic search work.                vary). The bias parameter is added to the input layer. Since
The system is configured to find a set of connection weights            networks having three layers of weights can generate arbi
with which the neural network classifier can classify entities          trary decision regions, which may be non-convex and dis
as correctly as possible. However, accuracy alone is hardly 5           joint, the resulting network can recognize any type of entity.
a sufficient fitness criterion.                                            The neural network utilized by one embodiment of the
   Consider the following fictitious situations. If it is sunny         invention accepts twenty relative descriptor amplitudes, Iz,
in Southern California, say 85% of the year, every weath                and Iz' for n=1, 2, . . . , 10, where
erman can claim that his weather forecast is 85% accurate.
All that a weatherman has to do is always to say that it will      10
be Sunny tomorrow. He needs to make no calculation or                               3.
analysis to produce his forecast. However, he will not be
able to get a job as a weather man in San Francisco or
Seattle.
   A similar situation may occur in entity classification          15   where M=max{IZIlk=t1, t2,..., +10}. Each output neuron
problems. For example, the majority of plaque entities to be            corresponds to a specific class of entities. The outputs of all
classified happen to be single plaques. Under Such a condi              output neurons are compared. Then, the index of the output
tion, the neural network classifier may evolve itself to                neuron which gives the largest value is returned as the class
classify every plaque entity as a single plaque if accuracy is          of the input plaque entity.
the only criterion to measure the fitness of a set of connec               The genetic algorithm utilized in one embodiment of the
tion weights. When the system uses classification accuracy              invention is applied to connection weights. Since there are
as the only criterion to measure fitness this can occur.                672 weights, each of which is represented in a 32 bit long
  One solution for this is to make the base data set for fitness        vector, a chromosome in our genetic algorithm is 21.504 bits
evaluation comprise equal numbers of entities from all                  long. There are 400 chromosomes vying for survival. In one
classes, and randomly select the data set for fitness evalu        25   specific test, images comprising 43 single plaques, 48
ation from the base set every time the fitness of a chromo              double plaques, 39 triple plaques and 23 quadruple plaques
Some is measured. This not only prevents the classifier from            were obtained. The expert user thresholded those images,
becoming over-fit to a particular data set, but also makes the          calculated Fourier descriptors of each entity in the image
algorithms as fool-proof as possible. Though this strategy              and classified them to form a base data set for fitness
alleviates the symptom, it is still possible to overlook a         30   evaluation in the genetic algorithm. Although the neural
chromosome that results in a cheater neural network.                    network can classify up to 5 classes, the expert user may
   To reduce the likelihood of evolving cheater networks, the           provide samples for only 4 classes because the system could
system introduces an additional heuristic for fitness evalu             hardly find any plaque entities that are made up of 5 or more
ation. Specifically, the system measures the Euclidean dis              simple plaques. A test data set is set up at each fitness
tance between the probability distribution of plaque entities      35   evaluation phase by randomly sampling 100 entities from
in a data set for fitness evaluation and the probability                the base set with replacement.
distribution of the outputs from the neural network with a                 At every generation, chromosomes mutate and crossover.
given chromosome.                                                       Next, they are evaluated by actually setting up all connec
                                                                        tions of the network from each chromosome and testing the
                                                                   40   network on a randomly chosen test data set. Then, chromo
                                                                        somes are sorted by their fitness values and selected. The
                                                                        Surviving chromosomes reproduce themselves. The evolu
                                                                        tion lasts for 400 generations. After the evolution ends, the
                                                                        best chromosome is picked.
                                                                   45     The neural network which has evolved in this manner can
where k is the number of different plaque classes, and for              discriminate single plaques from other classes of plaque
i=1,2,....k, d, (i) gives the proportion of plaque images in            entities within the base test data set with 95% accuracy. The
the test data set belonging to class i, and d(i) gives the              classifier also can classify plaque entities into three classes,
proportion of images assigned to class i by the network.                i.e., single, double and other plaques, with 80% accuracy
Since the test data set is randomly chosen for each fitness        50   within the base test data set.
evaluation, this heuristic gives us a measure of how honestly
the neural network with a given chromosome does its job.                The Role of an Entity Classifier within a More General
   The actual fitness of each chromosome is given by the                Histological Image Processing System
equation:                                                                  The neural network entity classifier has been integrated
                                                                   55   into a more general image processing System (e.g., a system
      fitness-error rate x(1+|d-d).                                     for histological image processing). The host system loads
                                                                        the neural network classifier when it is started.
The error rate is squared and multiplied by (1+d-d)                        After candidate entities have been isolated, an entity
because the system typically believes that the decrease in the          classifier will come into use. Given the image of an entity,
error rate outweighs the decrease in d-d. The smaller the          60   the classifier first traverses the boundary of the entity
fitness value is, the fitter the chromosome is.                         counterclockwise. Next, it calculates Fourier descriptors of
Neural Network Evolution                                                the boundary using a discrete Fourier transform algorithm.
  The neural network classifier utilized in embodiments of              Then, it feeds the relative descriptor amplitudes to the neural
the invention to classify plaque-like entities may comprise             network and displays which class the entity belongs to. If
20 input neurons, two hidden layers, each of which consists        65   users disagree with the classifier, they indicate which class
of 16 hidden units, and 5 output neurons. Thus, the system              they think the entity should belong to. Then, the input from
uses a feed-forward network with three layers of adaptive               users is sent to the neural network as a target input, and the
         Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 31 of 34
EXHIBIT A
                                                     US 7,088,854 B2
                            29                                                                      30
network will adjust the connection weights just a little                addressing video memory 1014 or main memory 1015. The
through a single application of error back propagation.                 system bus 1018 also provides a mechanism for the CPU to
  Fourier descriptors capture only the shape information of             transferring data between and among the components, such
entities. Other information, such as size, color, texture, color        as main memory 1015, video memory 1014 and mass
gradient, and so on, will have become available by the time             storage 1012.
the entities are defined. Therefore, before applying the                  In one embodiment of the invention, the CPU 1013 is a
neural network classifier, the host system excludes some                microprocessor manufactured by Motorola, such as the
entities based on criteria other than shape. For example, tiny          6080XO processor, an Intel Pentium III processor, or an
entities are likely to be screened out. Similarly, entities of a        UltraSparc processor from Sun Microsystems. However,
faint color, even if they are not tiny, might also be rejected     10   any other suitable processor or computer may be utilized.
ahead of time.                                                          Video memory 1014 is a dual ported video random access
   As mentioned earlier, the majority of plaque entities to be          memory. One port of the video memory 1014 is coupled to
classified are single plaques. Therefore, it is not very impor          video accelerator 1016. The video accelerator device 1016 is
tant for the classifier to discriminate one type of multiple            used to drive a CRT (cathode ray tube), and LCD (Liquid
plaque from another type of multiple plaque. The neural            15   Crystal Display), or TFT (Thin-Film Transistor) monitor
network classifier can distinguish single plaques from other            1017. The video accelerator 1016 is well known in the art
classes of plaques, or vice versa, with 95% success. This               and may be implemented by any suitable apparatus. This
level of accuracy is acceptable for our purposes.                       circuitry converts pixel data stored in video memory 1014 to
   System Extensions                                                    a signal suitable for use by monitor 1017. The monitor 1017
   The system may be modified to utilize Bayesian inference             is a type of monitor Suitable for displaying graphic images
with Fourier descriptors to yield improved performance. The             Such as the images to be quantified.
system may also utilize other genetic algorithms to produce                The computer 1000 may also include a communication
neural networks. The system may also combine Fourier                    interface 1020 coupled to the system bus 1018. The com
descriptors and some other entity measures to classify                  munication interface 1020 provides a two-way data com
entities. Fourier descriptors give information only on the         25   munication coupling via a network link 1021 to a network
outline of a histological entity. However, the entities are not         1022. For example, if the communication interface 1020 is
merely closed outline curves. For example, some entities                a modem, the communication interface 1020 provides a data
have a nearly round outline, but also have a two or more dark           communication connection to a corresponding type of tele
colored cores.                                                          phone line, which comprises part of a network link 1021. If
   Information on entity size or texture can be provided to        30   the communication interface 1020 is a Network Interface
the classifier. There is a correlation between entity size and          Card (NIC), communication interface 1020 provides a data
an entity class. Thus, this information could be helpful in             communication connection via a network link 1021 to a
performing analysis of image data. For instance, multiple               compatible network. Physical network links can include
plaques are usually larger than single plaques. This corre              Ethernet, wireless, fiber optic, and cable television type
lation should be useful for plaque entity classification; thus,    35   links. In any such implementation, communication interface
the system may therefore comprise an entity classifier which            1020 sends and receives electrical, electromagnetic or opti
will accept size information as well as Fourier descriptors of          cal signals which carry digital data streams representing
an entity. Other types of information may also be provided.             various types of information.
Prior probabilities might be used in conjunction with net                  The network link 1021 typically provides data commu
work outputs to estimate posterior probabilities.                  40   nication through one or more networks to other data devices.
                                                                        For example, network link 1021 may provide a connection
Embodiment of Computer Execution Environment (Hard                      through local network 1022 to a host computer 1023 or to
ware)                                                                   data equipment operated by an Internet Service Provider
   An embodiment of the invention can be implemented as                 (ISP) 1024. ISP 1024 in turn provides data communication
computer software in the form of computer readable pro             45   services through the worldwide packet data communication
gram code executed on one or more general-purpose com                   network now commonly referred to as the “Internet 1025.
puters such as the computer 1000 illustrated in FIG. 10. A              Local network 1022 and Internet 1025 both use electrical,
keyboard 1010 and mouse 1011 are coupled to a bi-direc                  electromagnetic or optical signals that carry digital data
tional system bus 1018 (e.g., PCI, ISA or other similar                 streams to files. The signals through the various networks
architecture). The keyboard and mouse are for introducing          50   and the signals on network link 1021 and through commu
user input to the computer system and communicating that                nication interface 1020, which carry the digital data to and
user input to central processing unit (CPU) 1013. For                   from computer 1000, are exemplary forms of carrier waves
instance, the keyboard and mouse, or any other input device             for transporting the digital information.
may be utilized to collected information from the user about              The computer 1000 can send messages and receive data,
an image. Other suitable input devices may be used in              55   including program code, through the network(s), network
addition to, or in place of the mouse 1011 and keyboard                 link 1021, and communication interface 1020. In the Internet
1010. I/O (input/output) unit 1019 coupled to bi-directional            example, server 1026 might transmit a requested code for an
system bus 1018 represents possible output devices such as              application program through Internet 1025, ISP 1024, local
a printer or an A/V (audio/video) device.                               network 1022 and communication interface 1020. The user
   Computer 1000 includes video memory 1014, main                  60   may therefore operate an interface to the image processing
memory 1015, mass storage 1012, and communication inter                 system from a remote location. Aspects of the invention may
face 1020. All these devices are coupled to a bi-directional            be embodied in server 1026 or a client computer connected
system bus 1018 along with keyboard 1010, mouse 1011 and                to the network. Processing may occur on server 1026,
CPU 1013. The mass storage 1012 may include both fixed                  computer 1000, or any other computer and the result can be
and removable media, Such as magnetic, optical or magnetic         65   delivered to the user via the network. The invention there
optical storage systems or any other available mass storage             fore contemplates the use of web-based system and/or
technology. The system bus 1018 provides a means for                    client-server based systems embodying the invention. Alter
         Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 32 of 34
EXHIBIT A
                                                     US 7,088,854 B2
                           31                                                                     32
natively, a single computer may function as a stand-alone                6. The computer program product of claim 4 wherein said
device adapted to execute the image processing system                  evolving algorithm utilizes a Bayesian classifier during
described herein.                                                      execution of said second iteration of said evolving algo
   The computer systems described above are for purposes               rithm.
of example only. An embodiment of the invention may be                   7. The computer program product of claim 1 further
implemented in any type of computer system or program                  comprising:
ming or processing environment. When a general-purpose                   evaluating said at least one image to determine a first
computer system such as the one described executes the                      probability measure associated with at least one pixel
process and process flows described herein, it is configured                class;
to provide a mechanism for automating the expert quanti           10      assigning said plurality of chromatic data points to said at
fication of image data.                                                       least one pixel class in accordance with said first
   Thus, a method and apparatus for generating special                        probability measure.
purpose image analysis algorithms based on the expert                     8. The computer program product of claim 7 further
quantification of image data is described. Particular embodi           wherein said computer readable program code obtains a
ments described herein are illustrative only and should not       15   pixel Zoo comprising representative samples of pixel-mea
limit the present invention thereby. The claims and their full         Sure vectors from said at least one pixel class and utilizes
Scope of equivalents define the invention.                             said pixel Zoo as input to said evolving algorithm.
                                                                          9. The computer program product of claim 7 wherein said
  What is claimed is:                                                  first probability measure comprises a prior probability that a
  1. A computer program product for generating special                 randomly selected chromatic data point of said plurality of
purpose image analysis algorithms comprising:                          chromatic data points belongs to said at least one pixel class
  a computer usable medium having computer readable                    and a conditional probability density function characterizing
     program code embodied therein, said computer read                 a distribution of pixel-measure vectors within said plurality
     able program code configured to:                                  of chromatic data points assigned to said at least one pixel
  obtain at least one image having a plurality of chromatic       25   class.
     data points;                                                         10. The computer program product of claim 9 wherein
  generate an evolving algorithm that partitions said plu              said pixel-measure vectors comprise context-sensitive data
     rality of chromatic data points within said at least one          reflecting aspects of light spectral values assigned to other
     image into at least one entity identified in accordance           pixels in said at least one pixel class.
     with a user's judgment; and                                  30      11. The computer program product of claim 9 wherein
  store a first instance of said evolving algorithm as a               said pixel-measure vectors comprise context-independent
     product algorithm wherein said product algorithm                  data reflecting aspects of light spectral values assigned to
     enables the automatic classification of instances of said         other pixels in said at least one pixel class.
      at least one entity within at least one second image in             12. The computer program product of claim 1 wherein
      accordance with said judgment of said user.                 35   said computer readable program code configured to generate
   2. The computer program product of claim 1 wherein said             said evolving algorithm further comprises computer read
computer readable medium is further configured to evolve a             able program code configured to:
second instance of said evolving algorithm in accordance                  apply at least one vector-valued function to at least one
with further input from said user.                                           user-specified Subset of chromatic data points wherein
   3. The computer program product of claim 1 wherein said        40        said at least one vector-valued function measures a set
computer readable medium is further configured to itera                    of properties of said user-specified Subset.
tively recruit said judgment from said user for input to said            13. The computer program product of claim 12 further
evolving algorithm via a user interface configured to accept           comprising computer readable program code configured to:
said judgment as input parameters to said evolving algo                  accept at least one user-specified Subset of said plurality
rithm.                                                            45       of chromatic data points that belongs to a given at least
  4. The computer program product of claim 1 wherein said                  one entity class;
computer readable program code configured to generate said               construct from said user-specified at least one Subset
evolving algorithm further comprises computer readable                     belonging to said at least one entity class a second
program code configured to:                                                probability measure associated with said at least one
  obtain a sample set of said plurality of chromatic data         50       entity class, where said second probability measure
     points;                                                               further comprises a prior probability and a conditional
  execute a first iteration of said evolving algorithm using               probability density function on said at least one vector
     said sample set;                                                      valued function reflecting, for any entity measure vec
                                                                           tor value V, the probability that a subset of said plurality
  present a first set of identified entities within said image    55       of chromatic data points belonging to said entity class
     to said user for feedback as to the accuracy of said first            yields an entity measure vector with said entity mea
    set of identified entities;                                             sure vector value V:
  obtain said feedback from said user;                                   partition said plurality of chromatic data points into at
  execute a second iteration of said evolving algorithm                     least one Subset in accordance with the judgment of
     using said feedback as a Supplement to said sample set       60        said user;
     of said plurality of chromatic data points; and                     evaluate said at least one image utilizing said second
  present a second set of identified entities within said                   probability measure so as to partition said plurality of
     image to said user for additional feedback as to the                   chromatic data points into Subsets belonging to said at
     accuracy of said second set of identified entities.                    least one entity class.
  5. The computer program product of claim 4 wherein said         65      14. The computer program product of claim 13 wherein
user selects said sample set of said plurality of chromatic            said user-specified Subset comprises a maximal, spatially
data points via an input device.                                       connected Subset of said plurality of chromatic data points
         Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 33 of 34
EXHIBIT A
                                                     US 7,088,854 B2
                              33                                                                    34
Such that each of said plurality of chromatic data points in          26.  A  computer     program   product for generating special
said spatially connected Subset belong to a pixel class.            purpose image analysis algorithms comprising:
   15. The computer program product of claim 13 wherein               a computer usable medium having computer readable
said user-specified Subset of said plurality of chromatic data           program code embodied therein, said computer read
points satisfies the following conditions: (a) said plurality of 5       able program code configured to:
chromatic data points in said user-specified Subset are in a          obtain at least one image from an image source wherein
same pixel class, (b) each of said plurality of chromatic data           said at least one image comprises a plurality of chro
points in said Subset is within a first distance from at least           matic data points;
one other chromatic data point in S, and (c) there exist no
other chromatic data points in the image satisfying both of 10 obtain          a sample set of said plurality of chromatic data
                                                                         points;
said conditions (a) and (b).                                          execute a first iteration of an evolving algorithm that
   16. The computer program product of claim 13 wherein                  partitions said sample set into at least one pixel class,
said second probability measure is adjusted in accordance               wherein     said evolving algorithm is capable of evaluat
with said judgment of said user.                                         ing   said  sample set to determine a first probability
   17. The computer program product of claim 1 wherein the 15            measure,     wherein said first probability measure com
judgment of said user comprises a verification obtained via              prises   a  prior   probability that a randomly selected
a verification message.                                                  chromatic     data point in said plurality of chromatic data
   18. The computer program product of claim 17 wherein                  points belongs to said at least one pixel class and a
said verification message is transmitted to said user via an             conditional probability density function characterizing
interconnection fabric.
                                                                         a distribution of pixel-measure vectors associated with
   19. The computer program of claim 1 wherein said                      said plurality of chromatic data points assigned to said
evolving algorithm determines a classification of said at                at least one pixel class, wherein said evolving algo
least one entities in said at least one image.                           rithm assigns each chromatic data point in said plurality
   20. The computer program of claim 1 wherein said 25                   of chromatic data points to one of the said at least one
evolving algorithm utilizes non-visual data.                             pixel classes in accordance with said first probability
   21. The method of claim 20 wherein said non-visual                    measure and is configured to use said first probability
information comprises stage of disease factors.                          measure to produce a first pixel classification image, in
   22. The method of claim 20 wherein said non-visual                   which each chromatic data point within said at least one
information comprises demographic information.                           image is assigned to said at least one pixel class;
   23. The method of claim 20 wherein said non-visual 30
                                                                      present said first pixel classification image to said user for
information comprises genetic information.                               feedback as to the accuracy;
   24. The method of claim 20 wherein stage of disease                obtain   said feedback from said user;
factors contribute to probability estimations.
   25. A computer program product for generating special 35           revise  said  first probability measure to accommodate said
purpose image analysis algorithms comprising:                            feedback from said user;
   a computer usable medium having computer readable                  execute a second iteration of said evolving algorithm
     program code embodied therein, said computer read                  using said revised first probability measure;
     able program code configured to:                                 present a second pixel classification image to said user for
   obtain at least one image from an image source wherein 40             additional feedback as to accuracy;
      said at least one image comprises a plurality of chro           obtain approval from said user to commit said evolving
     matic data points;                                                  algorithm; and
   obtain a sample set of said plurality of chromatic data            upon   said approval store a first instance of said evolving
     points;                                                             algorithm as a product algorithm wherein said product
   execute a first iteration of an evolving algorithm com 45             algorithm enables the automatic classification of
     prising a first partition operation that partitions said            instances of said at least one chromatic data point
      sample set into a first set of identified entities;               within at least one second image in accordance with
   present said first set of identified entities within said             said judgment of said user.
     image to a user for feedback as to the accuracy of said          27.  A computer program product for generating special
     first partition operation;                                  50 purpose image analysis algorithms comprising:
   obtain said feedback from said user; execute a second              a computer usable medium having computer readable
     iteration of said evolving algorithm using said feedback            program code embodied therein, said computer read
     to Supplement said sample set of said plurality of                  able program code configured to:
     chromatic data points, wherein said second iteration of
      said evolving algorithm comprises second partition 55           obtain   at least one image from an image source wherein
     operation that partitions said plurality of chromatic data          said at least one image comprises a plurality of chro
     points into a second set of identified entities;                    matic data points;
   present said second set of identified entities within said         obtain   a sample set of said plurality of chromatic data
     image to said user for additional feedback as to the                points;
     accuracy of said second partition operation;                60   execute a first iteration of an evolving algorithm that
   obtain approval from said user to commit said evolving                partitions said sample set into at least one pixel class,
     algorithm; and upon said approval store a first instance           wherein said first iteration of said evolving algorithm is
     of said evolving algorithm as a product algorithm                   capable of evaluating said sample set to determine a
     wherein said product algorithm enables the automatic                first probability measure comprising a prior probability
     classification of instances of said at least one entity 65         that a randomly selected chromatic data point in said
     within at least one second image in accordance with                 plurality of chromatic data points belongs to said at
      said judgment of said user.                                        least one pixel class and a conditional probability
        Case 1:20-cv-04742-AKH Document 1-1 Filed 06/19/20 Page 34 of 34
EXHIBIT A
                                                     US 7,088,854 B2
                           35                                                                       36
    density function characterizing a distribution of pixel               algorithm is configured to use said second probability
    measure vectors associated with said at least one pixel               measure to identify a first set of entities within said at
    class;                                                                least one image:
  assign each chromatic data point in said plurality of                 present said first set of entities within said image to said
    chromatic data points to one of said at least one pixel        5
                                                                          user for feedback as to the accuracy of said identifica
    classes in accordance with said first probability mea                 tion of said first set of entities;
    Sure, wherein said evolving algorithm is configured to
    use said first probability measure to produce a first               obtain said feedback from said user;
    pixel classification image, in which each chromatic                 revise said second probability measure to accommodate
    data point within said at least one image is assigned to       10     said feedback from said user;
    exactly one of said at least one pixel classes;                     execute a third iteration of said evolving algorithm using
  present said first pixel classification image to said user for          said feedback, wherein said third iteration of said
    feedback as to the accuracy;                                          evolving algorithm uses said feedback to modify said
  obtain said feedback from said user;                                    second probability measure and utilize said modified
  revise said first probability measure to accommodate said        15     second probability measure to identify a second set of
    feedback from said user;                                              identified entities within said at least one image;
  execute a second iteration of said evolving algorithm                 present said second set of identified entities within said
    using said revised first probability measure;                         image to said user for additional feedback as to the
  present a second pixel classification image to said user for            accuracy of said identification of said second set of
    additional feedback as to accuracy;                                   identified entities;
  obtain approval from said user to commit said evolving                obtain approval from said user to commit said evolving
    algorithm;                                                            algorithm;
  obtain at least one user-specified subset of pixels, wherein
    each said Subset is exemplary of an entity type within              upon said approval store a first instance of said evolving
    said at least one image:                                       25     algorithm as a product algorithm wherein said product
  apply at least one vector-valued function to said at least              algorithm enables the automatic classification of
    one user-specified Subset wherein said at least one                   instances of said at least one second set of identified
    vector-valued function measures a set of properties of                entities within at least one second image in accordance
    said user-specified Subset;                                           with said judgment of said user.
  use said at least one vector-valued function to estimate a       30
    second probability measure, wherein said evolving
